Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 1 of 130 Page ID #:7056

                                                                               1


   1                          UNITED STATES OF AMERICA
                            UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
   3
                                       - - -
   4                      HONORABLE CHRISTINA A. SNYDER
                      UNITED STATES DISTRICT JUDGE PRESIDING
   5                                   - - -

   6
          UNITED STATES OF AMERICA,         )
   7                                        )
                        PLAINTIFF,          )
   8                                        )
          VS.                               )        CASE NO.:
   9                                        )        CR 14-648-CAS
          HARINDER SINGH,                   )
  10                                        )
                        DEFENDANT.          )
  11                                        )
         ___________________________________)
  12

  13

  14
                       REPORTER'S TRANSCRIPT OF PROCEEDINGS
  15                              (P.M. SESSION)

  16                          TUESDAY, JANUARY 9, 2018

  17                           LOS ANGELES, CALIFORNIA

  18

  19

  20

  21
                            LAURA MILLER ELIAS, CSR 10019
  22                       FEDERAL OFFICIAL COURT REPORTER
                          350 WEST FIRST STREET, ROOM 4455
  23                        LOS ANGELES, CALIFORNIA 90012
                                  PH: (213)894-0374
  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 2 of 130 Page ID #:7057

                                                                               2


   1

   2     APPEARANCES OF COUNSEL:

   3     ON BEHALF OF PLAINTIFF:

   4                BY:  CAROL CHEN
                         ELLEN LANSDEN
   5                ASSISTANT UNITED STATES ATTORNEY

   6                1100 UNITED STATES COURTHOUSE
                    312 NORTH SPRING STREET
   7                LOS ANGELES, CA 90012

   8
         ON BEHALF OF DEFENDANT:
   9
                    LAW OFFICES OF PETER JOHNSON
  10                BY: PETER JOHNSON, ESQ.
                    409 N. PACIFIC COAST HIGHWAY, 651
  11                REDONDO BEACH, CA 90027

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 3 of 130 Page ID #:7058

                                                                               3


   1

   2
                                         INDEX
   3

   4        PROCEEDINGS                                        PAGE

   5
            JURY SELECTION                                     4
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 4 of 130 Page ID #:7059

                                                                               4


   1     LOS ANGELES, CALIFORNIA; TUESDAY, JAN. 9, 2018; 1:40 P.M.

   2                                      - - -

   3                THE COURT:    Okay.    So I think we have all the new

   4     jurors seated.    So I'm going to proceed to ask you the

   5     questions that we asked this morning and hopefully, you will

   6     remember most of them.

   7                I think we seated Ms. Trevino first.        So

   8     Ms. Trevino, could you tell us how you and the other adults

   9     in your household are employed?

  10                MS. TREVINO:    I'm a contract program monitor and my

  11     husband is retired and my son is in construction.

  12                THE COURT:    Okay.    For whom do you work?

  13                MS. TREVINO:    Los Angeles County.

  14                THE COURT:    Okay.    And have you been on a jury

  15     before?

  16                MS. TREVINO:    Yes, years ago.

  17                THE COURT:    Okay.    Do you remember if it was civil

  18     or criminal?

  19                MS. TREVINO:    It was criminal.

  20                THE COURT:    Did the jury reach a verdict?

  21                MS. TREVINO:    Yes, we did.

  22                THE COURT:    Were you satisfied with that

  23     experience?

  24                MS. TREVINO:    Yes.

  25                THE COURT:    Okay.    Do you remember the other



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 5 of 130 Page ID #:7060

                                                                               5


   1     questions I asked of the jurors this morning?

   2                  MS. TREVINO:   A lot of them, yes.

   3                  THE COURT:   Okay.

   4                  MS. TREVINO:   Not all of them, but a lot.

   5                  THE COURT:   Well, let's start with what you

   6     remember.    Is there anything you should bring to our

   7     attention?

   8                  MS. TREVINO:   No.

   9                  THE COURT:   Okay.   Um, just to kind of review

  10     quickly the caption areas, you heard the names of various

  11     people.   Do you know any of them?

  12                  MS. TREVINO:   No.

  13                  THE COURT:   And do you have any biases of any kind

  14     based upon someone's religion or nationality?

  15                  MS. TREVINO:   No.

  16                  THE COURT:   And do you have any experience with the

  17     law enforcement that you need to bring to our attention?

  18                  MS. TREVINO:   My sister's a deputy sheriff.

  19                  THE COURT:   And are you close to your sister?

  20                  MS. TREVINO:   Uh, not too close, but we're close.

  21                  THE COURT:   Okay.   Well, my question really at the

  22     end of the day is going to be would you be able to evaluate

  23     the testimony of a law enforcement officer by the same

  24     standards that you apply to everyone else in the case?

  25                  MS. TREVINO:   Definitely.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 6 of 130 Page ID #:7061

                                                                                6


   1                  THE COURT:   Okay.   And there's nothing in this case

   2     that would give you pause that you couldn't be fair and

   3     impartial?

   4                  MS. TREVINO:   No.

   5                  THE COURT:   Okay.   All right.   Then let's move on

   6     if we can.    I think we seated Mr. Kopooshian next.

   7                  Mr. Kopooshian, how are you and the other adults in

   8     your household employed?

   9                  MR. KOPOOSHIAN:   Um, I'm self-employed.      Uh, I run

  10     a basketball program for older youth.        Um, my mom is a teller

  11     at a bank.    Uh, my brother is, uh, he works for PRN as an

  12     EMT, um, and my father is self-employed, he's salesman.

  13                  THE COURT:   And who are the youth that you provide

  14     was basketball coaching?

  15                  MR. KOPOOSHIAN:   Armenian youth.

  16                  THE COURT:   Okay, okay.    Is that some organization

  17     or anything of that nature?

  18                  MR. KOPOOSHIAN:   I have my own organization.

  19                  THE COURT:   And have you been on a jury before?

  20                  MR. KOPOOSHIAN:   I have not.

  21                  THE COURT:   And do you remember the other questions

  22     I asked?

  23                  MR. KOPOOSHIAN:   I do.    Um, I had a father in the

  24     program that we're pretty close to.       He was an ex-police

  25     officer, um, and I mean he didn't tell us very many details,



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 7 of 130 Page ID #:7062

                                                                               7


   1     but he was, um, in his own trial, um, he sued the City a

   2     while ago.    Um, and, I mean, he didn't say, he didn't tell us

   3     any details, but that's pretty much it.

   4                  THE COURT:   Well, let me ask you this.      Do you feel

   5     that knowing that particular father would impact your ability

   6     to be fair and impartial in this case?

   7                  MR. KOPOOSHIAN:   Um, I don't think so.

   8                  THE COURT:   Okay.    Um, when you say I don't think

   9     so, that may not be a strong enough answer for everyone.

  10                  Do you think you could judge this case based on the

  11     evidence and the instructions I give to you?

  12                  MR. KOPOOSHIAN:   I can definitely do that.

  13                  THE COURT:   Okay.    Anything else you need to bring

  14     to our attention?

  15                  MR. KOPOOSHIAN:   No, that's about it.

  16                  THE COURT:   All right.    Then I think the next

  17     person is Ms. Berry.      Ms. Berry, why don't tell us how you

  18     and the other adults in your household are employed?

  19                  MS. BERRY:   I am a fundraiser for a small

  20     biomedical research, uh, organization.        My husband is a

  21     botanical manager in a large botanic garden in L.A.

  22                  THE COURT:   Have you been on a jury before?

  23                  MS. BERRY:   Yes, I have.

  24                  THE COURT:   Civil or --

  25                  MS. BERRY:   Civil.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 8 of 130 Page ID #:7063

                                                                                8


   1                 THE COURT:   Okay.   Did the jury reach a verdict?

   2                 MS. BERRY:   Yes.

   3                 THE COURT:   And were you satisfied with your

   4     experience as a juror?

   5                 MS. BERRY:   Yes.

   6                 THE COURT:   And the other questions I asked today,

   7     do you have them generally in mind?

   8                 MS. BERRY:   Um, I've lived -- I was an exchange

   9     student and I lived in India for 12 weeks with an Indian

  10     family.   And it was not an overall pleasant experience.

  11                 THE COURT:   Okay.   Um, when you say you lived with

  12     an Indian family, was it a Seik family?

  13                 MS. BERRY:   No.

  14                 THE COURT:   It was --

  15                 MS. BERRY:   It was a Hindu family.

  16                 THE COURT:   And when you say it wasn't an overall

  17     pleasant experience, were you in high school or college at

  18     the time?

  19                 MS. BERRY:   I was in college.

  20                 THE COURT:   Okay.   And is there anything in that

  21     experience -- can you tell us why it was unpleasant or would

  22     you want to do that at side bar?

  23                 MS. BERRY:   Uh, probably at side bar.

  24                 THE COURT:   Okay.   We'll come back to it.      I think

  25     the bottom line where I'm going so maybe you can tell me do



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 9 of 130 Page ID #:7064

                                                                               9


   1     you think there's something in that experience that would

   2     prevent you from being fair and impartial in this case?

   3                MS. BERRY:    Yes.

   4                THE COURT:    Okay.   We'll talk to you at side bar.

   5                Okay.   So then next is Ms. Morriss.       Ms. Moriss, do

   6     you want to tell us about yourself?

   7                MS. MORISS:    Um, yes.    I'm interior designer

   8     working for a restaurant brand as a project manager.          My

   9     husband codes stuff.

  10                THE COURT:    What kind of stuff?

  11                MS. MORISS:    I think website stuff.

  12                So I work for a man, uh, pretty directly that

  13     pleaded guilty to fraud with another man with the IRS.

  14                THE COURT:    Okay.   When you say work pretty

  15     directly with him, uh, are you familiar with the

  16     circumstances of his case?

  17                MS. MORISS:    Yes, because I Googled it when I

  18     started.

  19                THE COURT:    Okay.   And do you think that that would

  20     prevent you from being fair and impartial in this case?

  21                MS. MORISS:    Possibly.    I think the answer is yes.

  22                THE COURT:    Okay.   We'll talk to you at side bar,

  23     also and get a few more facts.

  24                Okay.   Let me do this.     May I see counsel at side

  25     bar, and I'm going to invite Ms. Berry to join us first.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 10 of 130 Page ID #:7065

                                                                              10


   1                       (Proceedings held at side bar:)

   2                 THE COURT:    Good afternoon.    So what occurred in

   3     India?

   4                 MS. BERRY:    So the family I lived with, they were

   5     diamond merchants.     I think they had lost their place of

   6     business so they were doing their business in the building

   7     that we were living in, and it just seemed to me that some of

   8     what their business dealings were less than ethical.

   9                 THE COURT:    Okay.   And if that is the case, do you

  10     think that's going to cause you to have that view of all

  11     people who are of Indian heritage?

  12                 MS. BERRY:    Probably not.    I mean that's pretty far

  13     reaching.

  14                 THE COURT:    Okay.   Because, I guess, tell me what

  15     you think about that experience would cause you to be less

  16     than fair and impartial in this case?

  17                 MS. BERRY:    Well, just that I, I guess, maybe it

  18     was with just that family then.

  19                 THE COURT:    Okay.   Counsel, do you have some

  20     follow-up questions?

  21                 MR. JOHNSON:    Where in India?

  22                 MS. BERRY:    Mumbai.

  23                 MR. JOHNSON:    Were they Punjabi?

  24                 MS. BERRY:    No.

  25                 MR. JOHNSON:    You said that you probably would not



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 11 of 130 Page ID #:7066

                                                                              11


   1     be fair and impartial.      Can you explain that for me?

   2                 MS. BERRY:    I'm sorry?

   3                 MR. JOHNSON:    When you said that --

   4                 MS. BERRY:    Well, you know, I was young and it just

   5     left a bad taste in my mouth.       I don't want to generalize

   6     Indians, but it was just not a good experience with Indian

   7     people at a very young age.

   8                 MR. JOHNSON:    Did you go on to have any Indian

   9     friends or people in the community that you would associate

  10     with?

  11                 MS. BERRY:    No, I've never had any opportunity,

  12     actually.

  13                 MR. JOHNSON:    What brought you to India in the

  14     first place?

  15                 MS. BERRY:    It was an exchange program.      I did not

  16     chose the venture.

  17                 THE COURT:    Okay.   Anything from the government?

  18                 MS. LANSDEN:    I don't think so.

  19                 THE COURT:    Okay.   Thank you.

  20                 MR. JOHNSON:    Thank you.

  21                 THE COURT:    So what do you say?

  22                 MR. JOHNSON:    I would move to strike that juror for

  23     cause.   Probably not is insufficient in evaluating whether

  24     she could be fair and impartial.

  25                 THE COURT:    Okay.   Any response to that?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 12 of 130 Page ID #:7067

                                                                              12


   1                 MS. CHEN:    I think in the beginning she did say

   2     that.    Though, Indian people in general, there's a large

   3     number of people and she would try to stay impartial.           And so

   4     I don't know if that is for cause or more of a peremptory.

   5     It's getting close.

   6                 THE COURT:    Probably for cause based on how she

   7     presented her experience.      I think we ought to excuse her for

   8     cause, and then let's find out what --

   9                 MR. JOHNSON:    Is the Court prepared to continue?

  10                 THE COURT:    Well, we need to bring the other juror

  11     down.

  12                 MR. JOHNSON:    That's Juror No. 10.     Then I would

  13     have she said she works with a man who pleaded guilty and

  14     would that impact her ability to judge the case, and I marked

  15     down she said yes.

  16                 THE COURT:    Anyone else who wants to speak to that

  17     issue?    Should we let her go for cause?

  18                 MS. LANSDEN:    I thought we were going to bring her

  19     over.

  20                 MR. JOHNSON:    I thought she was pretty clear, but

  21     it's up to you.

  22                 THE COURT:    We can bring her over.

  23                 Okay.   Ms. Morriss, may we ask to fill in the

  24     details about your boss?

  25                 MS. MORRISS:    I work for Panda Restaurant Group and



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 13 of 130 Page ID #:7068

                                                                               13


   1     when I first started there, someone told me to Google him

   2     because he's a bad man.      And so the other lady that I started

   3     work with, we Googled him and read the details.          He pleaded

   4     guilty to assisting another man -- they had -- I don't know,

   5     a thing going on to defraud the IRS.        He got involved and he

   6     pleaded guilty.

   7                 THE COURT:    Okay.   And have you formed -- you still

   8     work for him?

   9                 MS. MORRISS:    Yes, I do.

  10                 MR. JOHNSON:    And do you think based on your

  11     experience with him and having Googled him, it's going to

  12     impact your ability to be fair and impartial in this case and

  13     if so, how?

  14                 MS. MORRISS:    Well, I'm not sure other than the

  15     fact that I work with him and regardless if he's a nice man

  16     or not, I have no respect for him.

  17                 THE COURT:    Okay.

  18                 MS. MORRISS:    And he's not from this country so...

  19                 MR. JOHNSON:    So you have a problem with him

  20     because he's not from this country?

  21                 MS. MORRISS:    No, just -- not particularly.

  22                 MR. JOHNSON:    We're not gonna share this with

  23     anyone else.    But I understand it's a difficult situation

  24     when you're talking about your employer.         I take it you might

  25     not be able to give Mr. Singh a fair break because you have



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 14 of 130 Page ID #:7069

                                                                              14


   1     these pre-existing views about your boss?

   2                 MS. MORRISS:    Yes, because I'm still upset.       I feel

   3     like he got away with it, and he's in a much more senior

   4     position because that's how life is.

   5                 THE COURT:    Do you have any further things you want

   6     to ask?

   7                 MS. LANSDEN:    Are you able to separate the bad

   8     things he did from everyone else in the world and give

   9     everyone else the benefit of the doubt?

  10                 MS. MORRISS:    I suppose, yeah.

  11                 MS. LANSDEN:    You're able to understand he's just

  12     one person who did some bad things.        That doesn't mean anyone

  13     else --

  14                 MS. MORRISS:    So absolutely.     I just don't

  15     understand how, like, if I'm supposed to be impartial --

  16                 MS. LANSDEN:    Just as to this person.

  17                 MS. MORRISS:    But I have these underlying feelings.

  18                 MS. LANSDEN:    About your boss?

  19                 MS. MORRISS:    Yes.

  20                 MS. LANSDEN:    But they're two different --

  21                 THE COURT:    Well, I guess this is what we're trying

  22     to figure out.     We're going to tell you that you have to

  23     decide this case and the evidence in this case on the law as

  24     I give to you.     Do you think you can do that?

  25                 MS. MORRISS:    I think so, yes.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 15 of 130 Page ID #:7070

                                                                               15


   1                 THE COURT:    What I think Mr. Johnson is concerned

   2     about to the extent you have any concerns or antipathy to

   3     your boss, are you going to take it out on his client?

   4                 MS. MORRISS:    I can't answer that.      Still today,

   5     it's only three years, I'm resentful.        I would say regardless

   6     if he's a nice man or where he's from, I work in a very

   7     diverse company, but --

   8                 THE COURT:    Now, he plead guilty; right?

   9                 MS. MORRISS:    Yes.

  10                 THE COURT:    And so when you say he got away with

  11     it, he obviously plead guilty and suffered some consequence.

  12     As far as you know, he suffered no consequence or what?

  13                 MS. MORRISS:    If I look at the way he's living his

  14     life, there's no consequences.       He's gone on to be an

  15     extremely wealthy man simply because of the friends he has

  16     and the connections.

  17                 THE COURT:    Okay.    Thank you.

  18                 MR. JOHNSON:    Renew my objection for cause,

  19     Your Honor.

  20                 THE COURT:    What do you have to say?

  21                 MS. LANSDEN:    She seemed to speak on both sides.

  22     I'm not sure if she was rehabilitated.          It seemed like when

  23     rehabilitated, she would go back the other way.

  24                 THE COURT:    It's close, but I think while she said

  25     she could decide the case based on the evidence, she wasn't



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 16 of 130 Page ID #:7071

                                                                              16


   1     sure if she would unleash her antipathy on Mr. Singh.           That's

   2     what worries me.     I'm going to excuse her for cause.

   3                 Okay.   So let's get two more people up and see

   4     where we go from here.

   5                 MS. CHEN:    Your Honor, with respect to I believe it

   6     was Juror No. 1 who his mom works at a bank, I had a couple

   7     follow-up questions.      I think she's a teller at the bank.

   8     How long she's worked at the bank?        If he has any feelings

   9     about whether people who don't want to use the bank for

  10     certain transactions?      I think he's also the juror who had a

  11     dad of a person in a basketball program who sued the City.

  12     I'd ask a little more details.

  13                 THE COURT:    Let's have him come over then.

  14     Mr. Kopooshian, please come over.

  15                 First of all, you said your mother is a bank

  16     teller.

  17                 MR. KOPOOSHIAN:    Yes.

  18                 THE COURT:    How long has she been with the bank?

  19                 MR. KOPOOSHIAN:    Really long time.

  20                 THE COURT:    Okay.   There may be some testimony in

  21     this case, and I'm going to maybe let the government tell you

  22     what it is.    Some people don't like to use banks.

  23                 MS. CHEN:    Yes, Your Honor.    Some people prefer to

  24     transfer money outside of the banking system, like

  25     informally.    Would you have any issues for anybody who might



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 17 of 130 Page ID #:7072

                                                                              17


   1     have issues with using the bank because it might be too much

   2     paperwork or the fees are too large?

   3                 THE COURT:    I think what she's asking is if there's

   4     testimony that someone doesn't like to use banks, likes to

   5     transfer money through other systems, does that cause you

   6     either to be trustful or distrustful of that person?

   7                 MR. KOPOOSHIAN:    I mean, I don't really have a -- I

   8     don't really see that as any kind of problem.

   9                 THE COURT:    Okay.   Either way?

  10                 MR. KOPOOSHIAN:    Yeah, either way.

  11                 THE COURT:    Okay.

  12                 MR. JOHNSON:    So if someone decided not to use a

  13     bank, you wouldn't think one way or the other that the person

  14     is distrustful or trustful?

  15                 MR. KOPOOSHIAN:    No, but I've been brought up with

  16     the whole bank system, but I would not.         No, I would not.

  17                 THE COURT:    Okay.   And then you said your dad sued

  18     someone?

  19                 MR. KOPOOSHIAN:    Not my dad.     In my program we have

  20     a parent who was an ex-police officer who sued the City for

  21     discrimination.     He told us briefly about that, and he was

  22     like a mentor to us because he's older than us.          So I just

  23     wanted to bring that up, didn't want to leave anything

  24     unsaid.

  25                 THE COURT:    You don't think there's anything about



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 18 of 130 Page ID #:7073

                                                                              18


   1     that which would cause you to have some bias in this case?

   2                 MR. KOPOOSHIAN:    I don't think so.     I'm not

   3     normally a biassed person, however, that did, obviously, I

   4     mean, when someone tells me something of that nature, I tend

   5     to listen and collect information, but I don't think I'll be

   6     biased in any way, but I just wanted to put that out there.

   7                 THE COURT:    Okay.   That's helpful.    Thank you.

   8                 I don't think there's any challenge for cause as to

   9     him.   Let's fill up the box again after we send these two on

  10     their way and try again and see if we can move ahead.

  11                              (Side bar concluded.)

  12                 THE COURT:    So we are going to thank and excuse

  13     Ms. Berry and Ms. Morriss, and ask you to go back to the jury

  14     assembly room.     Let's call up two additional jurors.

  15                 THE CLERK:    John Dinkha.    If you could have a seat

  16     in the first row, second seat.

  17                 Derek Garcia.    If you would have a seat in the

  18     second row, fifth seat.

  19                 THE COURT:    Okay.   Mr. Dinkha, could you tell us

  20     how you and the other adults in your household are employed?

  21                 MR. DINKHA:    So I currently live alone, and my

  22     employment is, um, I'm a procurement manager for an aerospace

  23     company.

  24                 THE COURT:    Okay.   Have you been on a jury before?

  25                 MR. DINKHA:    Yes, once before.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 19 of 130 Page ID #:7074

                                                                              19


   1                 THE COURT:    Civil or criminal?

   2                 MR. DINKHA:    It was criminal.

   3                 THE COURT:    And did you reach a verdict?

   4                 MR. DINKHA:    No, I think it was a mistrial is what

   5     they call it.

   6                 THE COURT:    Okay.   Did you come away from that

   7     experience with any strongly positive or negative feelings

   8     about jury service?

   9                 MR. DINKHA:    Probably.    I felt like it was a waste

  10     of time so maybe negative.

  11                 THE COURT:    A waste of time because a mistrial was

  12     declared or why was it a waste of time?

  13                 MR. DINKHA:    Yeah, just I think the instructions

  14     weren't followed the way -- my personal opinion was it wasn't

  15     efficient, but maybe that wasn't grounds for saying that it

  16     was a negative experience.

  17                 THE COURT:    Okay, okay.    The questions I asked this

  18     morning, do you have them generally in mind?

  19                 MR. DINKHA:    Generally, yes.

  20                 THE COURT:    Is there anything you should bring to

  21     our attention?

  22                 MR. DINKHA:    No.    I think the only thing that I

  23     would bring up is that I've had a family member who's been in

  24     trouble with the law for drug-related issues.          And it wasn't

  25     a very pleasant experience, but I think I could get past that



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 20 of 130 Page ID #:7075

                                                                              20


   1     in a situation like this.

   2                 THE COURT:    Okay.   I appreciate that.

   3                 Okay.   Mr. Escudero, tell me and how you and the

   4     other adults in your household are employed?

   5                 MR. ESCUDERO:    I live alone right now, divorce.

   6     Um, I am here when I was 31 years old so my English was very

   7     hard.   I couldn't manage.     Uh, I work in Huntington Hospital

   8     for 25 years as data entry clerk.        I manage numbers.

   9                 Oh, I used to make transaction with company to send

  10     money to my relatives in Peru.       Um, since I was here, uh,

  11     31 years old, I had bad experiences with, uh, corruption,

  12     money laundering in my country, you know, Latin America, that

  13     kind of situation so I feel kinda okay in this case.

  14                 THE COURT:    Let me see if I understand a little

  15     better.    You're familiar with the concept of money

  16     laundering?

  17                 MR. ESCUDERO:    Yeah, I like to read, I watch TV.        I

  18     like to read so I know of things in general.         I never live

  19     through those situations.

  20                 THE COURT:    Okay.   Well, let me do this.      Let me if

  21     someone wants to be heard, fine.       Otherwise, I am probably

  22     going to excuse Mr. Escudero for a couple of reasons, but if

  23     anyone objects?

  24                 MR. JOHNSON:    No objection.

  25                 MS. CHEN:    No objection.



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 21 of 130 Page ID #:7076

                                                                              21


   1                 THE COURT:    Okay.    Mr. Escudero, then we're going

   2     to thank and excuse you.      Let you go back to the jury

   3     assembly room, and we'll call someone up in your place.

   4                 THE CLERK:    Livija Lipaite.

   5                 THE COURT:    So Ms. Lipaite, how are you and the

   6     other adults in your household employed?

   7                 MS. LIPAITE:    In our household is three people.        My

   8     brother, he's retired, my sister, she's retired and I work

   9     for City of L.A. Cultural Affairs Department.

  10                 THE COURT:    What did your brother and sister do

  11     before they retired?

  12                 MS. LIPAITE:    My sister is engineer, structural

  13     engineer and brother is artist.

  14                 THE COURT:    Have you been on a jury before?

  15                 MS. LIPAITE:    Never.

  16     Q.    You remember the questions I asked this morning?

  17                 MS. LIPAITE:    Yes.    The one thing I could say I was

  18     born in Lithuania so I'm immigrant.        And then, um, after

  19     graduating from college in United States, I lived in Germany

  20     for two years.

  21                 THE COURT:    Is there anything from that experience

  22     that would cause you to think you would not be able to fair

  23     and impartial in this case?

  24                 MS. LIPAITE:    No.

  25                 THE COURT:    Okay.    Then let me see counsel, if I



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 22 of 130 Page ID #:7077

                                                                              22


   1     may, at side bar.

   2                         (Proceedings held at side bar.)

   3                 THE COURT:    So let's start at the beginning.       Do we

   4     have any challenges for cause?

   5                 MR. JOHNSON:    Would the Court follow-up with Juror

   6     No. 2 with two issues?      Number one, he was pausing and saying

   7     he was dissatisfied with the process and thought it was a

   8     waste of time.      And I would like the Court to inquire further

   9     as to his feelings about a two-week trial in this case as

  10     well as he said a family member was involved in a case and

  11     just have some background information about that and whether

  12     he could still be fair and impartial in this case.

  13                 THE COURT:    Well, I thought we covered it, but let

  14     me ask him from afar or Mr. Dinkha, could you come over for a

  15     minute?

  16                 Okay.    So you talked about the prior case you were

  17     on where there was a mistrial.       I think you said there was a

  18     problem with the instructions or following them.          This is

  19     scheduled to be an eight-day trial give or take a couple of

  20     days.   Do you think in light of that experience, assuming I

  21     give you clear instructions, we all are clear, will you pay

  22     attention and not be disenchanted with all of us?

  23                 MR. DINKHA:    Absolutely.

  24                 THE COURT:    Just what were the particulars of that

  25     case?



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 23 of 130 Page ID #:7078

                                                                              23


   1                  MR. DINKHA:    To be honest I don't think we were

   2     thinking logically.       Emotions get involved, didn't stick to

   3     the facts.    A lot of it I felt just wasted time.

   4                  THE COURT:    So the jury hung essentially?

   5                  MR. DINKHA:    Essentially, yes.

   6                  THE COURT:    You understand when you sit on a jury,

   7     you're dealing with 12 people each of whom is independently a

   8     judge and you have to attempt to come to a conclusion with

   9     them if you can?

  10                  MR. DINKHA:    Absolutely.

  11                  THE COURT:    But on the other hand, you don't have

  12     to reach a verdict if you disagree with everyone else.

  13                  MR. DINKHA:    Yes, it's part of the process.      I

  14     understood that.

  15                  THE COURT:    Then you mentioned someone else in your

  16     family had a run-in with the criminal system about a drug

  17     problem?

  18                  MR. DINKHA:    Yes, my younger brother.

  19                  THE COURT:    What happened to him?

  20                  MR. DINKHA:    I think he was still in high school at

  21     the time, but essentially got busted with some drugs,

  22     marijuana and some other things.       And it was a very

  23     unpleasant experience for the family, but it was entirely his

  24     fault.

  25                  THE COURT:    Was he convicted of something or did he



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 24 of 130 Page ID #:7079

                                                                               24


   1     plead guilty or do something?

   2                 MR. DINKHA:    He did plead guilty.     He did go to a

   3     program.    I believe it's still on his record.        And today he

   4     works, he's working today, but he works in like an auto shop

   5     kind of thing.

   6                 THE COURT:    But you don't think that would prevent

   7     you from being a fair and impartial juror?

   8                 MR. DINKHA:    I don't think so, Judge.

   9                 THE COURT:    Anything else?

  10                 MR. JOHNSON:    No, thank you.

  11                 THE COURT:    Thank you.

  12                 Anyone else we have to follow-up with?

  13                 MR. JOHNSON:    No.

  14                 MS. LANSDEN:    No, Your Honor.

  15                 THE COURT:    Okay.   So it's that time again.      I

  16     think we're back to you, Mr. Johnson.

  17                 MR. JOHNSON:    I would like the Court to thank and

  18     excuse Juror No. 2.

  19                 THE COURT:    Okay.   That's Mr. Dinkha.

  20                 Anyone for the government?

  21                 MS. LANSDEN:    The government would thank and excuse

  22     Juror No. 7, Mr. Velarde.

  23                 THE COURT:    Do you have anyone else?

  24                 MR. JOHNSON:    I do, Your Honor.     Defense would

  25     thank and excuse juror number -- actually, Juror No. 4.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 25 of 130 Page ID #:7080

                                                                                25


   1                  THE COURT:    That's Mr. Cu.   Okay.

   2                  Do you have anyone else right now?

   3                  MR. JOHNSON:    No.

   4                  THE COURT:    Okay.   Government, do you have anyone

   5     right now or should we just wait?

   6                  MS. LANSDEN:    We can wait.

   7                  THE COURT:    Okay.   Then let's go back and excuse

   8     these people and bring up two more.

   9                               (Side bar concluded.)

  10                  THE COURT:    Okay.   At this juncture, we would like

  11     to thank and excuse Mr. Dinkha and Mr. Cu and ask you to

  12     report back to the jury assembly room.        Thank you very much

  13     for your time and attention.       Oh, and also Mr. Velarde.      My

  14     apologies.    Thank you.

  15                  Who are the next three?

  16                  THE CLERK:    Thomas Fulkerson, take seat number two.

  17                  Quan Tran, take seat number six.

  18                  Jennifer Mullin Aimaro, take seat number four.

  19                  THE COURT:    Okay.   So let us begin with

  20     Mr. Fulkerson.     Mr. Fulkerson, how are you and the other

  21     adults in your household employed?

  22                  MR. FULKERSON:    Um, actually, it's myself.      I'm a

  23     general foreman for a sheet metal and air conditioning

  24     company.     I run a shop here in the City of Commerce, and I

  25     have my wife which works for a dispatcher for the California



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 26 of 130 Page ID #:7081

                                                                              26


   1     Highway Patrol.

   2                 THE COURT:    Okay.   And have you served on jury

   3     previously?

   4                 MR. FULKERSON:      No.

   5                 THE COURT:    Do you recall the questions I asked the

   6     assembled group this morning?

   7                 MR. FULKERSON:      Yes.

   8                 THE COURT:    Is there anything you need to bring to

   9     our attention?

  10                 MR. FULKERSON:      No.

  11                 THE COURT:    Okay.   Then let's move ahead to

  12     Mr. Tran.    How are you and the other adults in your household

  13     employed?

  14                 MR. TRAN:    I'm a compliance auditor for the State

  15     of California Department of Business Oversight and my wife is

  16     an administrator for Social Services Disability Division

  17     State of California.

  18                 THE COURT:    Have you been on a jury before?

  19                 MR. TRAN:    No.

  20                 THE COURT:    Do you remember the questions I asked

  21     this morning regarding the universe?

  22                 MR. TRAN:    Yes.   I have two.    Um, the first one my

  23     department is, uh, for me I assist in the regulations of

  24     Consumer Financing Law, however, my department oversees also,

  25     uh, money transmitter and money service businesses within the



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 27 of 130 Page ID #:7082

                                                                              27


   1     department.

   2                  THE COURT:    Okay.   Tell me what kinds of businesses

   3     are those?    Do they have to be licensed?

   4                  MR. TRAN:    Yes, the department licenses those money

   5     transmitter and money services businesses, however, I'm not

   6     on that side, that program.        I deal with consumer lending.

   7                  THE COURT:    Okay.   We may have some follow-up, but

   8     I'm not sure what it might be.        Anything else you wanted to

   9     bring to our attention?

  10                  MR. TRAN:    My brother about ten years ago pleaded

  11     guilty to possession and intent to distribute methamphetamine

  12     so that's it.

  13                  THE COURT:    Was he tried or did he plead?

  14                  MR. TRAN:    Plead guilty, yes.

  15                  THE COURT:    Do you think that experience is going

  16     to affect your ability to be fair and impartial in this case?

  17                  MR. TRAN:    No.

  18                  THE COURT:    Okay.   All right.   Then let's move on

  19     to Ms. Aimaro.

  20                  MS. AIMARO:    I am the CEO of a media company here

  21     in Los Angeles and my husband is retired recently.

  22                  THE COURT:    Okay.   What did he do previously?

  23                  MS. AIMARO:    He worked for the federal government

  24     as an FBI agent.

  25                  THE COURT:    Okay.   Did he -- what general area did



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 28 of 130 Page ID #:7083

                                                                              28


   1     he work in?

   2                  MS. AIMARO:    Uh, various over his 30-year history.

   3     White collar crime, um, criminal, everything.          SWAT.

   4                  THE COURT:    So now the question is obviously, there

   5     will be FBI agents testifying in this case, possibly DEA

   6     agents and other federal agents.        Do you think that given

   7     your husband's background, you'll be able to be fair and

   8     impartial?

   9                  MS. AIMARO:    I do.

  10                  THE COURT:    You do?

  11                  MS. AIMARO:    Yes.

  12                  THE COURT:    You would not accord or give credence

  13     to some law enforcement officer's testimony simply because he

  14     or she is a law enforcement officer?

  15                  MS. AIMARO:    No, I wouldn't.

  16                  THE COURT:    Have you been on a jury before?

  17                  MS. AIMARO:    I have not.

  18                  THE COURT:    Counsel, let's go to side bar and see

  19     what we're doing here.

  20                       (Proceedings held at side bar.)

  21                  THE COURT:    Okay.    I guess first question is do we

  22     have follow-up?

  23                  MR. JOHNSON:   I'm considering whether there's any

  24     follow-up or overlap in this case and the job

  25     responsibilities of Juror No. 7.        It sounds as though he said



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 29 of 130 Page ID #:7084

                                                                              29


   1     he worked in another division, but his familiarity with the

   2     division that he doesn't work in was my concern.

   3                  And I just wanted the Court to follow-up with his

   4     understanding of that and whether he can be fair and

   5     impartial.    And understand the Court's instruction and set

   6     aside his own personal experience and his employment.

   7                  THE COURT:   Well, I guess, two questions in my

   8     mind.   First of all, is he even with an agency that registers

   9     the entities that are the subject of this case?

  10                  MR. JOHNSON:   I don't know the answer to that, but

  11     it sounded as though he said I'm a compliance auditor so I

  12     assume that he is or works for those agencies to determine

  13     whether they have a license.

  14                  MS. LANSDEN:   I thought he said that was a separate

  15     part of the company.

  16                  THE COURT:   He did, but the question is factually,

  17     because I don't know the evidence the way you do, would there

  18     be any reason for anyone in this case being required to be

  19     registered with the State of California?

  20                  MS. LANSDEN:   Yes, there would be, however, I think

  21     it's analogous to when lawyers sit on juries.

  22                  THE COURT:   I know.   Let's ask him to come over and

  23     we'll ask him quickly.      Mr. Tran, could we ask you to come

  24     over briefly?

  25                  Let me see if I understand or we all understand.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 30 of 130 Page ID #:7085

                                                                                30


   1     Your work is with the consumer side?

   2                  MR. TRAN:    Yes.

   3                  THE COURT:    With the State.   So you really are not

   4     in charge of determining who needs to register as a money

   5     exchanger or something like that?

   6                  MR. TRAN:    No.

   7                  THE COURT:    Now, in the course of this case, I'm

   8     going to be giving you instructions and telling you must

   9     follow those instructions.        Do you feel you could follow my

  10     instructions even if you had a different understanding

  11     anecdotally about who has to register and about people who

  12     have to register?

  13                  MR. TRAN:    Yes.

  14                  MR. JOHNSON:    Do you have any strong feelings one

  15     way or another regarding your -- whether people have avoided

  16     licensing procedures or not avoided licensing procedures or

  17     do you have any experience like that?

  18                  MR. TRAN:    No.    I'm an examiner on the regulatory

  19     side.   We mainly do examinations on those who are licensed.

  20     I don't involve myself with unlicensed activity.

  21                  ATTY2:    What would be an example of the type of

  22     services that you would provide to a licensee?

  23                  MR. TRAN:    Oh, well, we would go in and we would do

  24     an examination, like an audit, to make sure they're

  25     compliant.    For us it's the California financing law.         Make



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 31 of 130 Page ID #:7086

                                                                              31


   1     sure they're in compliance, not overcharging fees, interest,

   2     that kind of thing.      We look at -- in the loan file.

   3                 ATTY2:    And the typical business or company that

   4     you would normally audit?

   5                 MR. TRAN:    Oh, we do payday lenders, that's one of

   6     them.   We also look at car loans, consumer loans, but most of

   7     them are $5,000 or less, the type of loans they make and we

   8     regulate those.

   9                 ATTY2:    Would there be anything about that

  10     experience that you were bringing to this case or feel like

  11     you can't keep out of this case?

  12                 MR. TRAN:    No.   I think that as an examiner, we

  13     look for a lot of factual evidence, that's how we present to

  14     see if there's any kind of possible violation of law.           That's

  15     how we look at it so only factual.

  16                 THE COURT:    Thank you very much.

  17                 So I don't think we have any challenges for cause

  18     that I would be inclined to sustain which then gets me back

  19     to the land of peremptories.

  20                 Do you have someone, Mr. Johnson?

  21                 MR. JOHNSON:    I do.   Thank and excuse Juror No. 7.

  22                 THE COURT:    Anyone from the government?

  23                 MS. CHEN:    The government would thank and excuse

  24     Juror No. 3, Ms. Moon.

  25                 THE COURT:    Okay.   Do you have anyone else right



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 32 of 130 Page ID #:7087

                                                                              32


   1     now, Mr. Johnson?

   2                 MR. JOHNSON:    If I could just have a moment,

   3     Your Honor?    I did have a follow-up and frankly, I can't

   4     remember what the Court followed up with him and that is

   5     Juror No. 2.    I think the Court did, but I don't know if you

   6     asked about the overlap of his wife being a dispatcher and

   7     whether that would impact his ability to believe officers

   8     more or not.

   9                 THE COURT:    I think I asked that.

  10                 MR. JOHNSON:    I definitely know you asked Juror

  11     No. 4.

  12                 THE COURT:    Did he even say she was a dispatcher

  13     with a law enforcement agency?

  14                 MR. JOHNSON:    Yes, he's a foreman and his wife is a

  15     dispatcher with the California Highway Patrol.

  16                 THE COURT:    I guess that's right.

  17                 MR. JOHNSON:    I would like some follow-up.

  18                 THE COURT:    Mr. Fulkerson, could we ask you a quick

  19     question over here?

  20                 Your wife, she's a dispatcher for CHP?

  21                 MR. FULKERSON:    Yes.

  22                 THE COURT:    The question on the table is we will

  23     have law enforcement officers testifying.         Do you think you

  24     would give them more credence because they're law

  25     enforcement?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 33 of 130 Page ID #:7088

                                                                              33


   1                 MR. FULKERSON:    I want to say, you know, no, but,

   2     you know, I don't know.      I've never done one of these so I

   3     don't know.

   4                 THE COURT:    Here's the question.     I'm going to tell

   5     you that you have to evaluate the testimony of a law

   6     enforcement officer the same way of anyone else.          Do you have

   7     any doubt that you could do that?

   8                 MR. FULKERSON:    I think I could do it.

   9                 THE COURT:    You think you can?

  10                 MR. JOHNSON:    What are your personal feelings when

  11     you say you think you can?

  12                 MR. FULKERSON:    I'll be honest.     I've associated

  13     with a lot of people in law enforcement.         I don't know their

  14     names.   I know the name you said.       I don't know who that

  15     person is off the top of my head.        I don't know if I had been

  16     around that person.

  17                 MR. JOHNSON:    Just in general when you say you

  18     think you can be fair, what's behind that feeling?

  19                 MR. FULKERSON:    I mean, they're like my family.        My

  20     wife has been doing this for years.        I'm not saying I would

  21     make a bad decision.

  22                 THE COURT:    I think in light of that, we should let

  23     you go back to the jury assembly room.        Thank you.

  24                 MR. JOHNSON:    I think the Court has asked Juror

  25     No. 4 those same questions.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 34 of 130 Page ID #:7089

                                                                              34


   1                 THE COURT:    I have and I'm satisfied that she

   2     doesn't have a problem.

   3                 Okay.   Why don't I bring up someone to replace

   4     Mr. Fulkerson, and then come back to side bar.

   5                 MR. JOHNSON:    Can I ask how many strikes I have?

   6                 THE COURT:    Yeah.   You have, I believe, five

   7     remaining and the government has two remaining.

   8                 MR. JOHNSON:    So at this point, I would like to

   9     thank and excuse Juror No. 4.

  10                 THE COURT:    Okay.   That's Ms. Aimaro.

  11                 Anyone else?

  12                 MR. JOHNSON:    No.

  13                 THE COURT:    We'll bring up four.     Okay.

  14                              (Side bar concluded.)

  15                 THE COURT:    So we are going to thank and excuse

  16     Mr. Tran, Ms. Moon, Ms. Aimaro and Mr. Fulkerson and ask you

  17     all to report back to the jury assembly room.

  18                 THE CLERK:    Anthony Munoz.    If you could come

  19     forward, you will take seat number seven.

  20                 Ariel Galloway.    If you could have a seat in number

  21     three.

  22                 Eun Chong.    If you could have a seat in number two.

  23                 David Breihan.    If you could have a seat in number

  24     four.

  25                 THE COURT:    Okay.   Mr. Munoz, how are you and the



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 35 of 130 Page ID #:7090

                                                                              35


   1     other adults in your household employed?

   2                 MR. MUNOZ:    I perform inside sales and customer

   3     service for a skateboarding and snowboarding manufacturing

   4     company.    Um, my father is retired management EDD for the

   5     State of California and my mother's an insurance adjustor for

   6     AAA.

   7                 THE COURT:    Okay.    Have you served on a jury

   8     before?

   9                 MR. MUNOZ:    No, I have not.

  10                 THE COURT:    Do you recall my other questions this

  11     morning?

  12                 MR. MUNOZ:    Yes, I do.

  13                 THE COURT:    Is there anything you should bring to

  14     our attention?

  15                 MR. MUNOZ:    No.

  16                 THE COURT:    Then let us now go to I believe

  17     Ms. Galloway.    How are you and the other adults in your

  18     household employed?

  19                 MS. GALLOWAY:    I am currently a student and front

  20     desk agent and my mom is a coding supervisor.

  21                 THE COURT:    Okay.    Have you served on a jury

  22     before?

  23                 MS. GALLOWAY:    No.

  24                 THE COURT:    Is there anything you need to bring to

  25     our attention based on my questions this morning?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 36 of 130 Page ID #:7091

                                                                              36


   1                  MS. GALLOWAY:    No.

   2                  THE COURT:   Okay.     Then let's move on to Ms. Chong.

   3                  MS. CHONG:   I live alone, and I am the senior

   4     manager of product integrity at an apparel corporation.

   5                  THE COURT:   Okay.     Have you served on a jury

   6     before?

   7                  MS. CHONG:   I've gone through the selection

   8     process, but I've never served.

   9                  THE COURT:   And based on the questions I asked

  10     earlier today, do you need to bring anything to our

  11     attention?

  12                  MS. CHONG:   Uh, yes.     The first five years of my

  13     life were spent in South Korea.

  14                  THE COURT:   Okay.     And do you think that has any

  15     impact on --

  16                  MS. CHONG:   No.

  17                  THE COURT:   -- how you would evaluate the case?

  18                  MS. CHONG:   No.

  19                  THE COURT:   Okay.     Mr. Breihan, let's go to you.

  20                  MR. BREIHAN:    Um, I'm the executive director of

  21     operations at a market research firm.        Um, and during lunch I

  22     got a phone call that one of my managers, my top manager, um,

  23     was placed on executive leave.        Um, and so I don't think I

  24     would be able to serve on this jury because I have to go deal

  25     with the fallout of, uh, somebody.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 37 of 130 Page ID #:7092

                                                                              37


   1                 THE COURT:    Okay.   Well, let me confer with

   2     counsel.    Does anyone want to come to side bar and discuss

   3     this matter or shall we excuse him?

   4                 MR. JOHNSON:    I have no objection to excusing him.

   5                 MS. CHEN:    The government believes that as well.

   6                 THE COURT:    Then Mr. Breihan, we're going to thank

   7     and excuse you.     You still have to go back to the jury

   8     assembly room, however, and we now come to someone else.

   9                 THE CLERK:    Lyla Wakut.    Please take seat number

  10     four.

  11                 THE COURT:    We know a little bit about you, but why

  12     don't you tell us how you and the other adults in your

  13     household are employed?

  14                 MS. WAKUT:    Um, so right now I'm a children's

  15     social worker with the Department of Children Family

  16     Services, L.A. County, and my boyfriend is an architect.

  17                 THE COURT:    Have you served on a jury before?

  18                 MS. WAKUT:    No.

  19                 THE COURT:    Okay.   And then the next issue, of

  20     course, is, uh, of the questions I asked this morning, I know

  21     you plan to go to Chicago on Friday.        Leaving that aside is

  22     there anything else you need to bring to our attention?

  23                 MS. WAKUT:    Um, just that I have a lot of

  24     interaction with law enforcement with my job and not all the

  25     interactions have been pleasant.        Um, and personally, I've



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 38 of 130 Page ID #:7093

                                                                              38


   1     had friends that have had really bad interactions with police

   2     officers as well.     I want to say it won't impact my judgment,

   3     but I don't know.     I guess it depends.

   4                  THE COURT:   Well, let me follow a little further.

   5     I'm going to instruct you that in this case you're gonna have

   6     to evaluate a law enforcement officer's testimony in the same

   7     manner you would evaluate any other witness in the case.           Do

   8     you think you can do that?

   9                  MS. WAKUT:   Yes.

  10                  THE COURT:   Okay.    And is there any other reason

  11     that would cause you to think you could not be fair and

  12     impartial?

  13                  MS. WAKUT:   No, that's it.

  14                  THE COURT:   And when you say you've had bad

  15     experience with law enforcement officers is that in your life

  16     as a civilian?

  17                  MS. WAKUT:   No, in my job.

  18                  THE COURT:   In your job.    And can you generally

  19     describe what you're talking about?

  20                  MS. WAKUT:   Yeah.    So, um, as a social worker,

  21     sometimes we remove children from their homes in dangerous

  22     situations, um, and there have been instances when officers

  23     won't assist with that.      They'll be present kind, but kind of

  24     just let us take the lead and that's not protocol.

  25                  THE COURT:   Right.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 39 of 130 Page ID #:7094

                                                                              39


   1                 MS. WAKUT:    They're supposed to be there protect us

   2     and the children.     Um, and just sexual harassment,

   3     misconduct, stuff like that.       My office is actually filing a

   4     grievance against one of the LAPD officers that serve our

   5     area.

   6                 THE COURT:    I take it that your concern is that

   7     they have basically treated things as sort of family disputes

   8     they don't want to become involved in.        You feel that they're

   9     falling down on the job?

  10                 MS. WAKUT:    Yeah, and their judgment, I think, is

  11     off sometimes.     And when interacting with families, um, when

  12     it comes down to the policeman's story and the family's

  13     story, it could be clear to us the policeman might not be

  14     telling the truth, and yet they're here promoting that this

  15     happened, this happened.      It's at the expense of our

  16     families.

  17                 THE COURT:    Have you also had experiences with

  18     police officers you view favorably?

  19                 MS. WAKUT:    Um, yeah, a couple.     It's not a general

  20     thing.

  21                 THE COURT:    What I'm trying to understand is you're

  22     able to discern between circumstances where you think

  23     officers have not behaved well and where you think they have

  24     behaved well?

  25                 MS. WAKUT:    Yes.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 40 of 130 Page ID #:7095

                                                                              40


   1                 THE COURT:    All right.    Anything else you should

   2     bring to our attention?

   3                 MS. WAKUT:    No.

   4                 THE COURT:    Okay.   Counsel, may I see you all at

   5     side bar?

   6                       (Proceedings held at side bar.)

   7                 THE COURT:    Okay.

   8                 MR. JOHNSON:    May I have a moment, Your Honor?

   9     Okay.

  10                 MS. CHEN:    I believe that Juror No. 4 should be

  11     struck for cause.     When she tried to rehabilitate herself,

  12     there was an extremely long pause, very tentative.          When the

  13     Court asked her did she have any counter-veiling positive

  14     experiences, she said a couple.        I don't believe she would be

  15     fair and impartial.

  16                 THE COURT:    I'm not sure I agree, but.

  17                 MR. JOHNSON:    I would object to that as a cause.

  18     She did say that she can be fair and impartial.          She affirmed

  19     and said yes.

  20                 THE COURT:    I guess, I understand your concern and

  21     why she may not be the ideal juror, but on the other hand,

  22     she did state that she thought when I asked her point blank

  23     did she think she could evaluate the officer's testimony just

  24     as anyone else's and follow my instructions she said yes.

  25                 Secondly, even though she answered some, she



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 41 of 130 Page ID #:7096

                                                                              41


   1     certainly felt that evaluation of the officer had to be on a

   2     case-by-case basis, but I'm not sure there's a basis for

   3     dismissing her for cause.

   4                 MS. LANSDEN:    Would the government have the same

   5     opportunity as the defense counsel to inquire whether her

   6     feelings would come into this case?

   7                 THE COURT:    Sure.   Ms. Wakut, could you come

   8     forward?

   9                 I think you have couple questions.

  10                 MS. LANSDEN:    I think you said that you think

  11     police their judgment is off some times and some times

  12     they're not telling the truth.       And it seems like you've had

  13     a lot of bad interactions.

  14                 I just want to ask you a little bit more about

  15     whether you think those interactions could infect the way you

  16     feel about the officers who come up here to testify in this

  17     case.

  18                 MS. WAKUT:    I don't know.    Because I know in the

  19     context of working with families, it's different.          I've never

  20     interacted with an officer in this context so I'll say no, it

  21     won't impact that.

  22                 THE COURT:    All right.    Thank you.   So I believe I

  23     will deny the challenge for cause and let's go back to

  24     peremptories.    I think we're with Mr. Johnson.

  25                 MR. JOHNSON:    I will pass at this time and reserve.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 42 of 130 Page ID #:7097

                                                                              42


   1                 MS. CHEN:    Your Honor, the government would thank

   2     and excuse Juror No. 4.

   3                 THE COURT:    We'll excuse Ms. Wakut.      Before I call

   4     someone else up, do you have anyone else?

   5                 MR. JOHNSON:    Just one minute.     I do not have

   6     anyone at this time.

   7                 THE COURT:    Okay.   All right.    Then let's go back

   8     and see who is next.

   9                              (Side bar concluded.)

  10                 THE COURT:    Okay.   We're going to thank and excuse

  11     Ms. Wakut and let you go back to the jury assembly room.

  12                 THE CLERK:    Jose Hernandez.    Please take seat

  13     number four.

  14                 THE COURT:    Okay.   Good afternoon.

  15                 MR. HERNANDEZ:    Good afternoon.

  16                 THE COURT:    How are you and the other adults in

  17     your household employed?

  18                 MR. HERNANDEZ:    Uh, I work at Diplomat Specialty

  19     Pharmacy so does my brother and my dad, he works for

  20     California Community News.

  21                 THE COURT:    Have you served on a jury before?

  22                 MR. HERNANDEZ:    No.

  23                 THE COURT:    Okay.   And do you remember the

  24     questions I asked this morning?

  25                 MR. HERNANDEZ:    Yes.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 43 of 130 Page ID #:7098

                                                                              43


   1                  THE COURT:    Do you need to bring anything to our

   2     attention?

   3                  MR. HERNANDEZ:    No.

   4                  THE COURT:    Then while Ms. Jeang is working with

   5     the microphone, let me see counsel at side bar.

   6                       (Proceedings held at side bar.)

   7                  THE COURT:    Any challenges for cause?

   8                  MR. JOHNSON:    I don't.

   9                  MS. LANSDEN:    Nothing from the government.

  10                  THE COURT:    So we're back to the peremptories and

  11     Mr. Johnson it's your turn.

  12                  MR. JOHNSON:    I would like to thank and excuse

  13     Juror No. 8, please.

  14                  THE COURT:    That would be Ms. Karagaryan.

  15                  MS. CHEN:    Ask for follow-up questions for, I

  16     believe, Juror No. 4.       I think he said his dad worked for

  17     California Community News.       Just get some more information

  18     about what that is.

  19                               (Side bar concluded.)

  20                  THE COURT:    Mr. Hernandez, I'm sorry.     Do we have a

  21     working microphone for him?       Tell us a little more about what

  22     your father does.

  23                  MR. HERNANDEZ:    He just manages making sure that

  24     the newspaper comes out the correct way.

  25                  THE COURT:    What's the newspaper again?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 44 of 130 Page ID #:7099

                                                                              44


   1                  MR. HERNANDEZ:   It's California Community News, but

   2     they produce like the New York Times, L.A. Times.          They print

   3     out all those types of newspapers.

   4                  THE COURT:   Okay.   But he's not involved in writing

   5     articles?

   6                  MR. HERNANDEZ:   No, just making sure that they come

   7     out correct.

   8                  THE COURT:   When you say come out correct, what

   9     does that mean?

  10                  MR. HERNANDEZ:   Yeah, that they're printed

  11     correctly.

  12                  THE COURT:   And how does he do that, if you know?

  13                  MR. HERNANDEZ:   He makes sure that they come out

  14     and then he reviews them.

  15                  THE COURT:   He reviews the printed article?

  16                  MR. HERNANDEZ:   Yeah, well, the newspaper.       Once it

  17     comes out, just makes sure it's correct like the, I'm not

  18     sure what you call it.      The plate that's printed just need to

  19     make sure it matches.

  20                  THE COURT:   So he compares like an article from the

  21     New York Times to what's printed in his newspaper?

  22                  MR. HERNANDEZ:   No.   So say like you have a

  23     blueprint, he just needs to make sure it's correct.

  24                  THE COURT:   Okay.   I think you work in a pharmacy,

  25     don't you?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 45 of 130 Page ID #:7100

                                                                              45


   1                 MR. HERNANDEZ:    Yeah, pharmacy.

   2                 THE COURT:    Are you a tech in the pharmacy?

   3                 MR. HERNANDEZ:    No, a prior authorization

   4     coordinator.

   5                 THE COURT:    So you have to see if there's an

   6     authorization for prescriptions?

   7                 MR. HERNANDEZ:    Yeah, and I deal with insurance

   8     trying to get prescriptions approved.

   9                 THE COURT:    Thank you very much.

  10                       (Proceedings held at side bar.)

  11                 THE COURT:    One way or the other, if we don't have

  12     challenges for cause, we're back to Mr. Johnson.

  13                 MR. JOHNSON:    I would like to thank and excuse

  14     Juror No. 1, please.

  15                 THE COURT:    Okay, that's Mr. Kopooshian.

  16                 MR. JOHNSON:    I would like to thank and excuse

  17     Juror No. 12, that's Kwok.

  18                 THE COURT:    Okay.   And government do you wish to

  19     wait or do you have someone in mind?

  20                 MS. CHEN:    We'll wait.

  21                 THE COURT:    You have one peremptory remaining as

  22     does Mr. Johnson.

  23                 MS. CHEN:    Thank you.

  24                 THE COURT:    Okay.

  25                              (Side bar concluded.)



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 46 of 130 Page ID #:7101

                                                                               46


   1                 THE COURT:    We are going to thank and excuse

   2     Ms. Karagaryan, and then Mr. Kopooshian and Ms. Kwok.

   3                 MR. MERRITT:    Just after that last round of

   4     questioning with his father being involved in the media, I

   5     just wanted to disclose my roommate is a camera person for

   6     ABC 7.   It's something I didn't say before, but if that is

   7     important, I wanted to make sure to do that.

   8                 THE COURT:    Okay.   Well, general news?

   9                 MR. MERRITT:    Yeah, general news.     I mean, anything

  10     that's happening around L.A., he's buzzing around covering

  11     it.

  12                 THE COURT:    Okay.   So probably car chases and

  13     things of that nature.

  14                 MR. MERRITT:    Car chases, murders, football games,

  15     you know, the whole gamut.

  16                 THE COURT:    Thank you.

  17                 So now who do we have coming up?

  18                 THE CLERK:    Jennifer Newman, take seat number

  19     eight.

  20                 Manuel Paguio, if you could have a seat in number

  21     one.

  22                 Minjae Sung, if you could take seat in No. 12.

  23                 THE COURT:    Let's start with Ms. Newman.      Can you

  24     tell us how you and the other adults in your household are

  25     employed?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 47 of 130 Page ID #:7102

                                                                              47


   1                 MS. NEWMAN:    I'm a scientist.     I work for the State

   2     of California and I live alone.

   3                 THE COURT:    Have you served on a jury before?

   4                 MS. NEWMAN:    Yes.

   5                 THE COURT:    Civil or criminal?

   6                 MS. NEWMAN:    Criminal.

   7                 THE COURT:    Did the jury reach a verdict?

   8                 MS. NEWMAN:    On the one count, but not the other.

   9                 THE COURT:    Did you come away from that experience

  10     with any strong positive or negative feelings?

  11                 MS. NEWMAN:    Negative.

  12                 THE COURT:    Do you think those feelings are gonna

  13     impact your ability to be a good juror in this case?

  14                 MS. NEWMAN:    No.

  15                 THE COURT:    Why did you have negative feelings

  16     about the other experience?

  17                 MS. NEWMAN:    It was a murder trial so the subject

  18     matter was really difficult.       Um, and then, um, I felt like

  19     the prosecution really played on the emotions of the jurors

  20     and, um, the jurors just followed their emotions and did not,

  21     um, I didn't think consider the facts.

  22                 THE COURT:    Okay, okay.    Do you think you would

  23     have a bias against prosecutors in this case based on this

  24     experience?

  25                 MS. NEWMAN:    Um, I think so.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 48 of 130 Page ID #:7103

                                                                               48


   1                 THE COURT:    Okay.   Well, then I think we should let

   2     go right now and send you back to the jury assembly room.

   3                 And who will we call up to replace Ms. Newman?

   4                 THE CLERK:    Thomas Philips.

   5                 THE COURT:    Good afternoon, Mr. Philips.      How are

   6     you and the other adults in your household employed?

   7                 MR. PHILIPS:    I'm a high school band and orchestra

   8     director.    My wife is a manager of a travel agency and my

   9     mother-in-law is retired.      She worked at a bowling alley for

  10     years.

  11                 THE COURT:    Have you been on a jury before?

  12                 MR. PHILIPS:    I have before.

  13                 THE COURT:    Civil or criminal?

  14                 MR. PHILIPS:    Civil.

  15                 THE COURT:    Did the jury reach a verdict?

  16                 MR. PHILIPS:    Uh, no we didn't have to.      They --

  17     they stopped the proceedings after a little bit.

  18                 THE COURT:    They settled?

  19                 MR. PHILIPS:    After some testimony, yeah.

  20                 THE COURT:    Okay, okay.    You recall the questions I

  21     asked everyone in morning?

  22                 MR. PHILIPS:    I think so.    The only thing I do have

  23     a problem with is the money part.        And only because as a

  24     music teacher many years ago, we had a parent that took

  25     student money as a booster parent and took PTA money as a PTA



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 49 of 130 Page ID #:7104

                                                                              49


   1     parent, and then put it through her own checking account and

   2     then began to spend it on all kind of things.          And never had

   3     any accountability, and then she left the state.

   4                  But you don't steal from kids and you don't steal

   5     from parents so I have a problem with money not going in the

   6     right account.     So I'm not sure about the facts in this case,

   7     but I'm biased on just that alone.        Money needs to go where

   8     it's supposed to go.

   9                  THE COURT:    I think we can represent that's not the

  10     issue in this case.       Does anyone disagree, Counsel?

  11                  MR. JOHNSON:    I think that's correct, Your Honor.

  12                  MS. CHEN:    There's no disagreement, Your Honor.

  13                  THE COURT:    Okay.   All right.   Aside from that do

  14     you know of any reason why you couldn't be fair and

  15     impartial?

  16                  MR. PHILIPS:    No.

  17                  THE COURT:    Okay.   Then let me next go to, I guess,

  18     what, Mr. Paguio, tell us how you and the other adults in

  19     your household are employed?

  20                  MR. PAGUIO:    I am city employee retiree.     I worked

  21     for 35 years City of Los Angeles.

  22                  THE COURT:    What did you do?

  23                  MR. PAGUIO:    I worked as an accountant.

  24                  THE COURT:    Okay.

  25                  MR. PAGUIO:    Controller's Office.    And my wife is



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 50 of 130 Page ID #:7105

                                                                              50


   1     retiree, too and she works in private.

   2                 THE COURT:    In probate?

   3                 MR. PAGUIO:    No, private company.

   4                 THE COURT:    Oh, a private company.     What kind of

   5     company?

   6                 MR. PAGUIO:    It's a nonprofit organization.

   7                 THE COURT:    Okay.   And does she still do that or is

   8     she retired?

   9                 MR. PAGUIO:    Retired.

  10                 THE COURT:    So you're both retired now?

  11                 MR. PAGUIO:    Yes, both retired.

  12                 THE COURT:    Have you been on a jury before?

  13                 MR. PAGUIO:    Yes.

  14                 THE COURT:    Civil or criminal?

  15                 MR. PAGUIO:    Civil.

  16                 THE COURT:    And did that jury reach a verdict?

  17                 MR. PAGUIO:    Yes, ma'am.

  18                 THE COURT:    Were you satisfied with your experience

  19     as a juror?

  20                 MR. PAGUIO:    Very satisfied.

  21                 THE COURT:    Okay.   Do you recall the other

  22     questions I asked this morning?

  23                 MR. PAGUIO:    Uh, yes, most of them, I guess, but I

  24     would like to say one thing is I have a younger daughter who

  25     works in the police department, but she's not the police.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 51 of 130 Page ID #:7106

                                                                              51


   1     She's in charge of computer operation.

   2                 THE COURT:    Okay.

   3                 MR. PAGUIO:    Used by the police, West Covina.

   4                 THE COURT:    All right.    Do you think that the fact

   5     she works with law enforcement would impact your ability to

   6     be fair and impartial?

   7                 MR. PAGUIO:    Uh, it will not affect me.

   8                 THE COURT:    Okay.   Thank you.    All right.

   9                 Anything else you need to bring to our attention?

  10                 MR. PAGUIO:    Uh, no, no more.

  11                 THE COURT:    Okay.   Then I think, Mr. Sung you're up

  12     next.   How are you and the other adults in your household

  13     employed?

  14                 MR. SUNG:    I work for a broadcasting company as an

  15     engineer and my wife is a student.

  16                 THE COURT:    Okay.   What -- when you say work for a

  17     broadcasting company, can you tell us TV?         Radio?

  18                 MR. SUNG:    TV.   It's a Korean broadcasting company.

  19                 THE COURT:    Okay, okay.     And you are a?

  20                 MR. SUNG:    Engineer.     I do some interviewing with

  21     reporters, too some times.

  22                 THE COURT:    Okay.   Have you been on a jury?

  23                 MR. SUNG:    Was not picked.

  24                 THE COURT:    Okay.   Called, but not picked?

  25                 MR. SUNG:    Yeah.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 52 of 130 Page ID #:7107

                                                                              52


   1                 THE COURT:    Okay.   And in light of the questions I

   2     asked this morning, are there things that you need to bring

   3     to our attention?

   4                 MR. SUNG:    Yeah, I thought I was able to

   5     participate if I try, I wanted to, but it is really hard to

   6     understand some questions and I don't even know what's --

   7     what was that, cash laundering?

   8                 THE COURT:    Money laundering.

   9                 MR. SUNG:    I don't even know what it is.

  10                 THE COURT:    Well, I don't think I would expect you

  11     to.   There's gonna be someone who will give you an expert

  12     opinion what it is or isn't.

  13                 MR. SUNG:    And I only like understood two or three

  14     questions you asked.

  15                 THE COURT:    Okay.   Counsel, do you want to see me

  16     at side bar or what should we do?

  17                 MR. JOHNSON:    I have no objection to the Court's, I

  18     guess, suggestion that it's cause.

  19                 THE COURT:    Ms. Chen?

  20                 MS. CHEN:    And the government would agree.

  21                 THE COURT:    So Mr. Sung, we're going to let you go

  22     back to the jury assembly room.       Thank you very much for your

  23     time and effort today.

  24                 And who is next?

  25                 THE CLERK:    Michael DeLazzer, take seat number 12.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 53 of 130 Page ID #:7108

                                                                              53


   1                  THE COURT:   So once again, Mr. DeLazzer, we've met,

   2     but why don't you tell us how you and the other adults in

   3     your household are employed?

   4                  MR. DE LAZZER:   I'm a television director and a

   5     journalist reporter and my wife is a mental health therapist.

   6                  THE COURT:   Okay.   Have you served on a jury

   7     before?

   8                  MR. DE LAZZER:   Yes.

   9                  THE COURT:   Civil or criminal?

  10                  MR. DE LAZZER:   It was civil.

  11                  THE COURT:   Did you reach a verdict?

  12                  MR. DE LAZZER:   Yes, a positive experience.

  13                  THE COURT:   Okay.   Um, other than the things you

  14     brought to our attention earlier today, is there anything

  15     else you should bring to our attention based upon my

  16     questions?

  17                  MR. DE LAZZER:   Yes, we should side bar.

  18                  THE COURT:   Okay.   We'll do that.

  19                       (Proceedings held at side bar.)

  20                  MR. DE LAZZER:   I'm party to a lawsuit out of the

  21     Central District of Illinois.        And there was a woman, her

  22     name is need chat.     She basically hired me to do a film for

  23     her and an Indian director.       They signed me for $600,000

  24     contract.    I quit my job to do this project and we started

  25     making the film.     And when the money came due, everybody



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 54 of 130 Page ID #:7109

                                                                                54


   1     disappeared.    So I took it to the L.A. DA who decided not to

   2     prosecute because they would have to extradite her from

   3     Chicago.

   4                 Flash forward to last June.        She was -- I got a

   5     call from the Central District Illinois, the IRS saying that

   6     they were making a case against her which they have now

   7     filed.   I'm named in the case.      There's 17 counts against

   8     this woman and my the check that she bounced to me all got

   9     rolled into her --

  10                 THE COURT:    You're named as a victim.

  11                 MR. DE LAZZER:      I'm named in the suit.    I was

  12     deposed in it, they took my evidence.

  13                 THE COURT:    Is this a private suit?

  14                 MR. DE LAZZER:      U.S. versus.

  15                 THE COURT:    Are you named as a defendant?

  16                 MR. DE LAZZER:      No, I'm in the government's case.

  17                 THE COURT:    That's what I thought.

  18                 MR. DE LAZZER:      Yeah, in the government's case.        So

  19     can I be impartial?      Yes.   Will I ever do business with

  20     anybody from India again?       Not a chance, not a chance.

  21                 THE COURT:    Okay.

  22                 MR. DE LAZZER:      I'm being brutally honest.

  23                 MR. JOHNSON:    I appreciate your honesty.       What is

  24     behind not doing business with a person from India as you've

  25     expressed that feeling?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 55 of 130 Page ID #:7110

                                                                              55


   1                 MR. DE LAZZER:    Too many places that I could go.

   2     The problem that I had is people can disappear over there and

   3     I can't -- there's no accountability system.         Like they can

   4     flat out ghost, vanish.      Too many other places I can do

   5     business that won't happen.       I don't know why that is, but

   6     that's just not going to happen again.        I lost like half my

   7     career because of this.      It was a life altering, marriage

   8     altering experience.      It was not pretty.

   9                 THE COURT:    Well, I understand that, but the

  10     question we have here, of course, I think what you're telling

  11     me is that it is exceedingly difficult to proceed against

  12     someone in India because the legal system doesn't encourage

  13     the enforcement of obligations.

  14                 MR. DE LAZZER:    Yeah, I mean, honestly, I'm glad

  15     that the IRS and the, I guess, the District Attorney in

  16     Illinois she actually took 14 million from two colleges.

  17     That's what tripped them up.       Came across my name in the

  18     process because I filed a police report in L.A., and I got

  19     roped into it.     They rolled my charges into their

  20     prosecution.

  21                 THE COURT:    What we're concerned about here,

  22     Mr. Johnson may have a different concern, but do you think

  23     that your experience with this particular person is going to

  24     infect your ability to be fair and impartial in this case?

  25                 MR. DE LAZZER:    I will say I would be as fair and



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 56 of 130 Page ID #:7111

                                                                              56


   1     impartial as any person can and, you know, I'm a good guy.            I

   2     think I can be fair and impartial, but it's awfully -- when

   3     you've had that experience, it's a little rough.

   4                 THE COURT:    You know a lot of people in India

   5     that's why I'm asking you.

   6                 MR. DE LAZZER:    Totally understand that.      I've been

   7     everywhere in the world.

   8                 THE COURT:    Have you had occasion to deal with

   9     other people of Indian citizenship or descent?

  10                 MR. DE LAZZER:    Yeah, through certainly

  11     celebrities.

  12                 THE COURT:    Have you had any bad experience with

  13     them?

  14                 MR. DE LAZZER:    Not with them.     This case is still

  15     ongoing.    That's why I bring it up.

  16                 THE COURT:    I appreciate that.

  17                 MR. JOHNSON:    Would you trust or distrust the

  18     person from India more or less because of your experience?

  19                 MR. DE LAZZER:    I would say I would be skeptical,

  20     be very cautious from this point forward about people from

  21     India.   Specifically, living in the country, I would be very

  22     cautious because it literally blew my life up.

  23                 MS. CHEN:    With respect to the prior issue that was

  24     raised, you may have interviewed the police officer in

  25     question.    Was that -- I don't think they're the same



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 57 of 130 Page ID #:7112

                                                                              57


   1     person -- was that a positive or negative experience?

   2                 MR. DE LAZZER:    Good police officer if I'm

   3     remembering the person correctly.        There are a lot of James

   4     Guiterrez's on the LAPD.      I think it's somebody else or in

   5     the police department.      The name triggered a memory so if it

   6     was him, it was a positive experience.        I have not had a

   7     negative experience.

   8                 MS. CHEN:    Thank you, sir.

   9                 THE COURT:    Okay.

  10                 MR. JOHNSON:    Your Honor, I would move for cause

  11     for this individual after hearing from him.         There's a

  12     presumption of innocence in a criminal case.         I think the

  13     Court repeated that a couple of times.        He's actually now

  14     reversing it saying he's skeptical of a person from India.

  15     As the Court already advised in voir dire that the defendant

  16     is from India and to have skepticism from the beginning, it's

  17     a cause challenge.

  18                 THE COURT:    What do you all have to say?

  19                 MS. CHEN:    Your Honor, I think it's a close call.

  20     I think he was very adamant he would not do business with

  21     somebody from India, but when asked if he would -- I think

  22     his direct quote was he would be try to be fair and impartial

  23     as anyone can be.     I'm not particularly sure this should be

  24     for cause, but I think it's a close one.

  25                 THE COURT:    I think it's close enough that to avoid



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 58 of 130 Page ID #:7113

                                                                              58


   1     any problem we ought to let him go.         I realize that he was

   2     all over the lot.      At some point he said he could be fair and

   3     impartial and at some point said he would be skeptical.           At a

   4     third point he indicated that he had very good relationships

   5     with other people of Indian descent.

   6                  I think coupled with the fact there's ongoing

   7     litigation, he may be problematic.        Based upon that I'm going

   8     to excuse him for cause which then means we have to go back

   9     and call someone else up.

  10                  Okay.   Thank you.

  11                               (Side bar concluded.)

  12                  THE COURT:    We're going to thank and excuse

  13     Mr. De Lazzer and let you report back to the jury assembly

  14     room.   Thank you for all of your candor and time and

  15     attention.

  16                  THE CLERK:    Chun Chen, please take Seat No. 12.

  17                  THE COURT:    Okay.   Good afternoon.

  18                  MR. CHEN:    Good afternoon.

  19                  THE COURT:    How are you and the other adults in

  20     your household employed?

  21                  MR. CHEN:    Uh, I work for a company, sales stuff in

  22     Amazon and my girlfriend works for a furniture company as a

  23     purchasing assistant.

  24                  THE COURT:    Have you served on a jury before?

  25                  MR. CHEN:    No.



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 59 of 130 Page ID #:7114

                                                                              59


   1                  THE COURT:    And do you recall the questions I asked

   2     this morning?

   3                  MR. CHEN:    Yes, Your Honor.

   4                  THE COURT:    Is there anything you need to bring to

   5     our attention?

   6                  MR. CHEN:    Uh, yes.   Actually, my family got a

   7     history with IRS and it kind of bothers me.

   8                  THE COURT:    When you say they have a history, are

   9     you telling us you don't think you could be fair and

  10     impartial if the IRS is a witness?

  11                  MR. CHEN:    Yeah.

  12                  THE COURT:    Okay.   Do we want to do any follow-up,

  13     everybody?

  14                  MS. CHEN:    I don't believe follow-up is necessary,

  15     Your Honor.

  16                  MR. JOHNSON:   If the Court wants to follow-up,

  17     that's fine with me, but I have no objection.

  18                  THE COURT:    Why don't we excuse Mr. Chen for cause.

  19     Thank you very much.

  20                  And let us bring up?

  21                  THE CLERK:    Jasbit Sandhu, please take Seat No. 12.

  22                  THE COURT:    Good afternoon.

  23                  MR. SANDHU:    Afternoon, Your Honor.

  24                  THE COURT:    Okay.   Mr. Sandhu, why don't you tell

  25     us how are you and the other adults in your household



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 60 of 130 Page ID #:7115

                                                                              60


   1     employed?

   2                 MR. SANDHU:    Uh, my household is me and two

   3     roommates and all three of us are government contractors.

   4                 THE COURT:    Okay.   What kind of government

   5     contracting do you do?

   6                 MR. SANDHU:    I'm a flight test technician for

   7     Northrup Gruman.

   8                 THE COURT:    And have you served on a jury

   9     previously?

  10                 MR. SANDHU:    I have not.

  11                 THE COURT:    And do you recall the other questions I

  12     asked this morning?

  13                 MR. SANDHU:    Yes, Your Honor.

  14                 THE COURT:    Is there anything you need to bring to

  15     our attention?

  16                 MR. SANDHU:    Yes.   I did grow up speaking Punjabi

  17     and my family follows Seikh religion.

  18                 THE COURT:    Okay.   Do you think that would impact

  19     your ability to be fair and impartial?

  20                 MR. SANDHU:    It would not impact me.

  21                 THE COURT:    Then let me see counsel at side bar.

  22                 Well, before we proceed any further, and I'll give

  23     this instruction later, but given that you speak Punjabi, do

  24     you understand that this case is going to be decided in

  25     English?    And there are going to probably, you know, be times



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 61 of 130 Page ID #:7116

                                                                               61


   1     when we have Punjabi translators, but you're going to be

   2     directed to listen to the English translation whether you

   3     agree with it or not.

   4                 MR. SANDHU:    Yes, ma'am.    Honestly, I don't speak

   5     it nearly as well as I used to.

   6                 THE COURT:    If we had a dispute over translation,

   7     two Punjabi interpreters telling us what they think the

   8     passage means, would you listen to their English testimony

   9     rather than trying to apply whatever you know of Punjabi?

  10                 MR. SANDHU:    Yes, ma'am.

  11                 THE COURT:    Okay.   Thank you.

  12                      (Proceedings held at side bar.)

  13                 THE COURT:    All right.    So here we are again.       You

  14     have any challenges for cause?

  15                 MR. JOHNSON:    Not at this time, Your Honor.       Pass,

  16     Your Honor.

  17                 MS. CHEN:    No challenges.

  18                 THE COURT:    We're back to peremptories.      I think

  19     we're back to the government.       Do you have a peremptory?

  20                 MS. CHEN:    Your Honor, if we could have one moment?

  21                 THE COURT:    Sure.

  22                 MS. LANSDEN:    The government would thank and excuse

  23     Juror No. 5, Mr. Merritt.

  24                 THE COURT:    Do you have anyone?

  25                 MR. JOHNSON:    No, Your Honor, I do not.      Not at



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 62 of 130 Page ID #:7117

                                                                              62


   1     this time.

   2                  THE COURT:    So we will bring someone up, and then

   3     you will have the last word, Mr. Johnson.

   4                               (Side bar concluded.)

   5                  THE COURT:    All right.   So at this juncture, we're

   6     going to thank and excuse Mr. Merritt and report back to jury

   7     assembly room.     Thank you for all your time and attention

   8     today.

   9                  And in place of Mr. Merritt, who do we have?

  10                  THE CLERK:    Martha Rodriguez.

  11                  THE COURT:    Good afternoon, Ms. Rodriguez.      How are

  12     you and the other adults in your household employed?

  13                  MS. RODRIGUEZ:    I am employed at a law firm.      We do

  14     products liability and aviation litigation.         And my husband

  15     is an on-air supervisor for Fox College Sports, and I have

  16     two children, but they're away at college.         And I have never

  17     served on a jury.

  18                  THE COURT:    Okay.   What do you exactly do at the

  19     law firm?

  20                  MS. RODRIGUEZ:    I am a legal assistant for, um,

  21     three partners and an associate.

  22                  THE COURT:    All right.   As you know, we will at the

  23     end of the case give you legal instructions.         And my question

  24     to you is will you be able to follow those instructions and

  25     not apply whatever you may believe is a better statement of



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 63 of 130 Page ID #:7118

                                                                               63


   1     the law?

   2                 MS. RODRIGUEZ:    Yes.

   3                 THE COURT:    Okay.   And with regard to the questions

   4     I asked this morning, is there anything you want to bring to

   5     my attention?

   6                 MS. RODRIGUEZ:    Yes.   I do a very good friend of

   7     mine who, um, it's upsetting because she has been accused of

   8     money laundering.     Um, she's not the "ring leader" quote,

   9     unquote, but she in my opinion was kind of dragged into a

  10     situation which she's awaiting trial.        So it's very upsetting

  11     because she's a good person, but, you know, she got caught

  12     up.

  13                 THE COURT:    Well, my question to you is do you

  14     think that your friend's situation will impact your ability

  15     to be fair and impartial in this case?

  16                 MS. RODRIGUEZ:    Um, I would like to think so.       I

  17     would like to be given the opportunity to hear the evidence

  18     and be impartial, but the situation is kind of close to home.

  19                 THE COURT:    Do you have doubts?

  20                 MS. RODRIGUEZ:    I do have some doubts.

  21                 THE COURT:    Then I think the best thing for us to

  22     do is let you report back to the jury assembly room.

  23                 MS. RODRIGUEZ:    I appreciate that.

  24                 MR. JOHNSON:    Can the Court follow-up with some

  25     more questions or if the Court has already ruled --



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 64 of 130 Page ID #:7119

                                                                              64


   1                 THE COURT:    I think I've ruled based on what she

   2     said.    I think you have some reluctance.

   3                 MS. RODRIGUEZ:    I do, I do regretfully.

   4                 THE COURT:    Why don't you go back to the jury

   5     assembly room.

   6                 THE CLERK:    Katherine McCunney.

   7                 THE COURT:    Good afternoon.    How are you and the

   8     other adults in your household employed?

   9                 MS. McCUNNEY:    I am a civil engineer and my husband

  10     is an architect and there's no other occupants of the home.

  11     And I've been on four juries before.

  12                 THE COURT:    Okay.   Did they reach verdicts?

  13                 MS. McCUNNEY:    Two, yes.    Two, yes.    One -- both --

  14     two verdicts and two undecided.

  15                 THE COURT:    Okay.   Civil or criminal?

  16                 MS. McCUNNEY:    All criminal.

  17                 THE COURT:    All criminal.    With that wealth of

  18     experience, do you have any pre-existing views about the jury

  19     system?

  20                 MS. McCUNNEY:    Well, when I was 22 and first

  21     started, I thought it was fascinating and that was a homicide

  22     trial.    And a lot of years down the road, I'm not as

  23     fascinated with it.

  24                 THE COURT:    Okay.   Notwithstanding your lack of

  25     fascination and probably the fact that you've done this a few



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 65 of 130 Page ID #:7120

                                                                               65


   1     times, do you think that you could perform your duties as a

   2     juror in this case if selected?

   3                 MS. McCUNNEY:    Yes, I can.

   4                 THE COURT:    You're a civil engineer.      For whom do

   5     you work?

   6                 MS. McCUNNEY:    I have my own business.

   7                 THE COURT:    All right.    Anything else you should

   8     bring to our attention based upon the questions we asked this

   9     morning?

  10                 MS. McCUNNEY:    Yes.   I have a health condition that

  11     requires some regular intervals of breaks.

  12                 THE COURT:    Okay.   How often?

  13                 MS. McCUNNEY:    At least every three hours.

  14                 THE COURT:    Okay.   I think we can accommodate that.

  15     My schedule, let me just run it by you.         Usually, we start at

  16     9:30 in the morning.      I take a 15-minute recess in the

  17     morning, and then we go to lunch for a half hour to an hour

  18     between usually 12:30 and 1:30.        Then we come back and we

  19     have an afternoon break of 15 minutes, and then typically go

  20     to 4:30 or 5:00, but sometimes we'll break early.

  21                 MS. McCUNNEY:    I like the early part.

  22                 THE COURT:    Yeah, okay.    We all do, but we have to

  23     get through.    Are those hours that you can live with because

  24     we don't want to cause you health problems?

  25                 MS. McCUNNEY:    Yes, ma'am.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 66 of 130 Page ID #:7121

                                                                               66


   1                 THE COURT:    All right.    Counsel, let me see you at

   2     side bar.

   3                       (Proceedings held at side bar.)

   4                 THE COURT:    Challenges for cause?

   5                 MR. JOHNSON:    I don't have any challenges.

   6                 MS. CHEN:    None from the government.

   7                 THE COURT:    So do you have a peremptory?

   8                 MR. JOHNSON:    I do, and I would like to thank and

   9     excuse Juror No. 5.

  10                 THE COURT:    Ms. McCunney.    Okay.   We will do that,

  11     and then the last person subject to there being a challenge

  12     for cause will be the 12th juror.

  13                 We are going to have to grab some more people from

  14     the jury assembly room.      Get four more, five more and

  15     hopefully, they'll be down and not interrupt us, but we'll

  16     see.

  17                              (Side bar concluded.)

  18                 THE COURT:    Okay.    We're going to thank and excuse

  19     you, Ms. McCunney.      We thank you very much for your time and

  20     effort.    And who do we have next?

  21                 THE CLERK:    Juan Ramos.

  22                 THE COURT:    Mr. Ramos, tell us how you and the

  23     other adults in your household are employed?

  24                 MR. RAMOS:    I'm a special education teacher.       My

  25     mom's a preschool teacher.        My brother's a dropout prevention



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 67 of 130 Page ID #:7122

                                                                                67


   1     counselor.

   2                  THE COURT:   Have you served on a jury before?

   3                  MR. RAMOS:   No.

   4                  THE COURT:   Okay.   Do you remember my questions

   5     from the morning?

   6                  MR. RAMOS:   Yes.

   7                  THE COURT:   And do you have anything to bring to

   8     our attention?

   9                  MR. RAMOS:   Um, none that will like obscure my

  10     judgment.

  11                  THE COURT:   None that --

  12                  MR. RAMOS:   Like, um, makes me like not --

  13                  THE COURT:   Yeah.   In other words, you think you

  14     can be fair and impartial?

  15                  MR. RAMOS:   Okay.

  16                  THE COURT:   Um, anything you have a question about

  17     when you say --

  18                  MR. RAMOS:   No.

  19                  THE COURT:   Okay.   Fair enough.    All right.

  20     Counsel, let me see you at side bar for a minute.

  21                       (Proceedings held at side bar.)

  22                  THE COURT:   So do we have any challenges for cause?

  23                  MR. JOHNSON:   No.

  24                  MS. CHEN:    No, Your Honor.

  25                  THE COURT:   These people will be the jury.       Let's



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 68 of 130 Page ID #:7123

                                                                              68


   1     start with the alternates and hopefully when we run out of

   2     these people, we'll take a recess.

   3                              (Side bar concluded.)

   4                 THE COURT:    Okay.   Ladies and gentlemen, you are

   5     going to be the jury in this case.        We will have to pick two

   6     alternates, um, because if any of you are unable to serve,

   7     then the alternates who will sit through the entirety of the

   8     case will in the order selected assume the position of a

   9     juror.   For those sitting out there, it's very important that

  10     you understand the importance of being an alternate.

  11                 Now, we do not have a lot of people left so we have

  12     some more people coming down which means that I am going to

  13     have to go through the litany of questions that I asked all

  14     of you this morning because they haven't had benefit of

  15     hearing them.    Uh, that means if you guys need to take a

  16     restroom break or something like that while we're in that

  17     process, we understand.

  18                 Please plan to report back to the seat you're

  19     sitting in because as I say, you'll be the jury in the case.

  20     We will swear you in as soon as we get the alternates in

  21     place.

  22                 THE CLERK:    Michele Carson.    If you could have a

  23     seat there at the end.

  24                 Steven Yu.    Take the seat at the end, second row.

  25                 THE COURT:    Good afternoon.    Can you tell us how



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 69 of 130 Page ID #:7124

                                                                              69


   1     you and the other adults in your household are employed?

   2                 MS. CARSON:    Sure.    I work in the fire, life safety

   3     and security industry and my spouse she is a dental -- she

   4     runs a dental office.      She's an office manager.

   5                 THE COURT:    Okay.    Have you served on a jury

   6     before?

   7                 MS. CARSON:    Never.

   8                 THE COURT:    Okay.    And you heard the questions I

   9     asked this morning?      Is there anything you need to bring to

  10     our attention?

  11                 MS. CARSON:    Yes, I have to be honest.      Throughout

  12     the years, and I know this sounds really mean, but I've

  13     actually turned in a few people to different government

  14     agencies.    Um, the IRS, um, the FBI, Department of Real

  15     Estate.    So I've already sided with the government so I would

  16     not be fair for him.

  17                 THE COURT:    Okay.    Does anyone want any follow-up?

  18                 MS. CHEN:    Not from the government, Your Honor.

  19                 THE COURT:    Well, I think I know Mr. Johnson's

  20     position.    Okay.    Ms. Carson, we are going to thank and

  21     excuse you.    Send you back to the jury assembly room.

  22                 Okay, Mr. Yu, how are you and the other adults in

  23     your household employed?

  24                 MR. YU:    Uh, my dad is a cook and my mom is an

  25     accountant, and then me and my brother are both full-time



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 70 of 130 Page ID #:7125

                                                                               70


   1     college students.

   2                 THE COURT:    Okay.   And are you in school right now?

   3                 MR. YU:   Yeah.

   4                 THE COURT:    Are you gonna tell me that jury service

   5     is going to interfere with your ability to go to class?

   6                 MR. YU:   Well, the last day you said it would be

   7     Friday or Monday, and then my classes start next Wednesday.

   8                 THE COURT:    Well, there's going to be a couple of

   9     days next week where we might be in trial.         You should be

  10     aware of that.     Have you served on a jury before?

  11                 MR. YU:   No.

  12                 THE COURT:    Is there anything in the questions I

  13     asked this morning that would cause you to think you need to

  14     bring anything to our attention?

  15                 MR. YU:   No.

  16                 THE COURT:    Then here's what I think we ought to

  17     do.   Wait until we get the next group down and then we're

  18     going to have some fairly long questioning again.          Why don't

  19     we take a short recess while we're waiting for people to come

  20     down.   Let's plan to return at quarter to 4:00.         Hopefully,

  21     by then we'll have new candidates and we'll go from there.

  22                                 (Recess taken.)

  23                 THE COURT:    Okay.   Good afternoon, everyone.

  24                 Thank you for joining us.      Summarize where we are

  25     and what I'm going to be doing in an effort to be efficient



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 71 of 130 Page ID #:7126

                                                                              71


   1     as possible.    We are in the process of selecting a jury for

   2     this case which is a criminal case which I will tell you

   3     about in a second.     We have picked a jury and we're in the

   4     process of selecting alternates.       You folks have been brought

   5     down as potential alternates and I'm going to be asking all

   6     of you a series of questions just to satisfy myself that we

   7     know as much about you as possible.        We have one potential

   8     alternate, Mr. You, who is stepping down now, but what we're

   9     going to have to do is get some background information about

  10     all of you.    Then the attorneys will have the opportunity to

  11     make a challenge for cause or assert a peremptory challenge

  12     which is a challenge in the nature of they just don't think

  13     you're the best person for the jury.

  14                 Let me tell you about the case.       Let me tell you

  15     about the timing of the case and so then I will ask each of

  16     you some questions about your background and whatever else.

  17     This is a criminal case.      The defendant is Harinder Singh.

  18     Mr. Singh is charged in three counts in the indictment.

  19                 First, with conspiracy to commit money laundering

  20     in violation of Title 18 United States Code Section 1956 H.

  21     Second, with conspiracy to operate an unlicensed money

  22     transmitting business in violation of Section 371 of Title 18

  23     of the United States Code, and third with operating an

  24     unlicensed money transmitting business in violation of

  25     Section 1960 of Title 18 of the United States Code.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 72 of 130 Page ID #:7127

                                                                              72


   1                  Mr. Singh has pleaded not guilty to these charges

   2     and he is presumed to be innocent.        The government has the

   3     burden of proving his guilt beyond a reasonable doubt, and we

   4     will give you instructions at the conclusion of the case.

   5                  We want to appraise you of who are the anticipated

   6     witnesses in the case because I'm going to inquire of each of

   7     you to see if you have reason to know any of those witnesses

   8     or believe that you have family members who know those

   9     witnesses.    So I'm going to first ask government counsel to

  10     introduce herself, her co-counsel, the case agent and tell us

  11     who you might be calling.

  12                  MS. CHEN:    Thank you, Your Honor.

  13                  Good afternoon, everybody.      My name is Carol Chen.

  14     This is Ellen Lansden and we are both Assistant United States

  15     Attorneys.    Also sitting at counsel table is Donald Claussen,

  16     who is a Special Agent with Internal Revenue Service IRS.

  17                  The government anticipates calling the following

  18     witnesses.

  19                  THE COURT:   We have a fifth missing prospective

  20     alternate who is on his way up.       Hold that thought so you

  21     don't have to repeat yourself.

  22                  Who approached you in the restroom and what was

  23     said?

  24                  MS. CHEN:    Yes, Your Honor.   I believe it was Juror

  25     No. 10.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 73 of 130 Page ID #:7128

                                                                                73


   1                 MR. JOHNSON:    Should this be in front of the other

   2     jurors?

   3                 THE COURT:    I don't think it's a problem, but if

   4     you think it's a problem?

   5                 MS. CHEN:    Your Honor, out of an abundance of

   6     caution, I did let your clerk know, uh, very briefly I was in

   7     the women's bathroom and Juror No. 10 was having a

   8     conversation with another juror, and Juror No. 10 approached

   9     me and said I have a question.       I said ma'am, I'm sorry.      I

  10     cannot talk to you.

  11                 She said no, I just had a scheduling question.

  12     Specifically, wanted to know if we would be in session next

  13     Friday.    And so, again, out of abundance of caution, I told

  14     her I could not talk to her and I raised it with your clerk.

  15                 THE COURT:    And told her to confer with Ms. Jeang.

  16                 MS. CHEN:    Yes, that's correct, Your Honor.

  17                 MR. JOHNSON:    I have no problem.     Thank you.

  18                 THE COURT:    But we are going to explain to the jury

  19     if I ever get to the preliminary instructions, that the

  20     attorneys are not to communicate with them either verbally or

  21     nonverbally.    And don't think they're rude if they don't

  22     because I've instructed them not to do so.         Obviously, my

  23     instruction is coming too late today.

  24                 But I told Ms. Jeang the answer to that question is

  25     we don't know if we're going to be in session next Friday or



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 74 of 130 Page ID #:7129

                                                                              74


   1     not.   It depends on how quickly we move.

   2                 The reason you're here is we're in the process of

   3     selecting a jury and I'm about to explain various issues to

   4     people and we wanted to wait for your arrival.          Basically, we

   5     have a jury selected.      We have a potential single alternate,

   6     but we need a second alternate.

   7                 Alternates are extremely important because they sit

   8     through the trial and in the event someone cannot serve, the

   9     first selected alternate will step into the shoes of the

  10     juror who has to, uh, resign, if you will.         And so it's very

  11     important that the alternates hear the evidence and that they

  12     understand the case.

  13                 What we have here is we have several of you, five

  14     of you specifically, who have been brought down and I was

  15     about to describe what the case was about.         So let me again

  16     repeat what the charges are against the defendant.

  17                 The defendant is Harinder Singh who is seated at

  18     counsel table here.     His counsel will introduce himself and

  19     Mr. Singh in a minute, but in this case which is a criminal

  20     case, there is an indictment charging Mr. Singh in Count 1

  21     with conspiracy to commit money laundering in violation of

  22     Title 18 United States Code Section 1956 H.

  23                 There is also a charge of conspiracy to operate an

  24     unlicensed money transmitting business in violation of

  25     Section 371 of Title 18 of United States Code and finally,



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 75 of 130 Page ID #:7130

                                                                                75


   1     there is a charge that defendant operated an unlicensed money

   2     transmitting money business in violation of Section 1960 of

   3     the United States Code.

   4                  Mr. Singh has plead not guilty to these charges.

   5     He is presumed innocent and need do nothing to establish his

   6     innocence.    Rather, the burden is on the government to prove

   7     guilt beyond a reasonable doubt.

   8                  We were in the process of asking Ms. Chen, who is

   9     the United States Attorney, the lead attorney on the case

  10     introduce herself, the case agent and let you folks, all five

  11     of you know who are potentially witnesses in the case.

  12     Because I'm going to want to be sure that none of you know

  13     knows any potential witness or has a family member who knows

  14     a witness.    Why don't we let Ms. Chen pick up where she left

  15     off.

  16                  MS. CHEN:   Thank you, Your Honor.

  17                  My name is Carol Chen, this is Ellen Lansden.        We

  18     are both Assistant United States Attorneys.         Also sitting at

  19     the table is Donald Claussen and he is a special agent with

  20     the Department of Internal Revenue Service otherwise known as

  21     the IRS.     The government anticipates calling the following

  22     individuals as witnesses during the trial:

  23                  Special Agent Lindsay T. Burns from the Drug

  24     Enforcement Administration, DEA.

  25                  Officer Mary Campuzano from Santa Ana Police



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 76 of 130 Page ID #:7131

                                                                              76


   1     Department.

   2                 Officer Arturo Cruz from Pomona Police Department.

   3                 Sergeant Jaime Gutierrez from Pomona Police

   4     Department.

   5                 Gurkaran Isshpunani.

   6                 Paul Allen Jacobs.

   7                 Corporal Manny Ramos from the Pomona Police

   8     Department.

   9                 Officer Fred Kittman from the Pomona Police

  10     Department.

  11                 Officer Darren Nannini from the California Highway

  12     Patrol Department.

  13                 Christian Pagtakhan from the Pomona Police

  14     Department.

  15                 Expert witness Donald Semesky.

  16                 Ramesh Singh.

  17                 Taran Singh.

  18                 Special Agent Khanh Vo from DEA.

  19                 Officer Ariel Popoy from the Beverly Hills Police

  20     Department.

  21                 Sanjiv Wadhwa.

  22                 THE COURT:    Okay.

  23                 MR. JOHNSON:    Good afternoon.     My name is Peter

  24     Johnson and I represent Harinder Singh.         We have no additions

  25     to that witness list.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 77 of 130 Page ID #:7132

                                                                               77


   1                  THE COURT:   Okay.    And just so you're clear, the

   2     defendant may down the road decide to call other witnesses,

   3     but because as I indicated earlier, the defendant is presumed

   4     innocent and has no obligation to put on any case, uh, there

   5     is no need at this point in time for the defense to identify

   6     any witnesses until the conclusion of the government's case.

   7                  We plan to be in trial the balance of this week.

   8     We may have Friday off, we may not, and for the four days of

   9     next week, although, again, we may have to take a break due

  10     to some other commitments.        But the first question is does

  11     any of you have a problem serving those days, this week and

  12     next week?    Assume all four days this week and all four days

  13     next week.    Please raise your hand if you have an issue.

  14                  MS. DISTEFANO:   My name is Mary Distefano.       Next

  15     week I have an important meeting I have to go to at my school

  16     for my club and so we can get financing and recognition to

  17     continue next semester.

  18                  THE COURT:   When is the meeting?

  19                  MS. DISTEFANO:   It's going to be Wednesday.

  20                  THE COURT:   What time?

  21                  MS. DISTEFANO:   It's in the morning.      I don't know

  22     the time exactly.

  23                  THE COURT:   Okay.    Well, we can -- do you know how

  24     long is the meeting gonna last?

  25                  MS. DISTEFANO:   It's gonna be the majority of the



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 78 of 130 Page ID #:7133

                                                                              78


   1     morning and afternoon time.

   2                 THE COURT:    Okay.   Well, let me say this.      I have a

   3     civil case that I may have to adjourn to try next week so at

   4     this moment, I'm not quite prepared to let you go.          It may be

   5     that this is not going to affect you in any event because you

   6     are fifth on the list.       So there's a good probability that

   7     you aren't even going to be included as an alternate in the

   8     case.   So let me just for now assume we don't have a problem.

   9                 Anyone else with a problem?

  10                 MS. LI:   My name is Jing Jing Li.      I have to take

  11     from January 2nd to January 15th so next week from Tuesday, I

  12     have been booked for work.

  13                 THE COURT:    Okay.

  14                 MS. LI:   I already take two weeks off for this.

  15                 THE COURT:    For jury duty.

  16                 MS. LI:   Yeah.

  17                 THE COURT:    So that may be a different problem.

  18     You are a dentist, I take it?

  19                 MS. LI:   Yes.

  20                 THE COURT:    Are you self-employed?

  21                 MS. LI:   No, I work for Western Dental.

  22                 THE COURT:    So you have scheduled patients.

  23                 MS. LI:   Yeah.

  24                 THE COURT:    I'll have to address that with counsel.

  25                 Again, that may not be a problem.       I'll just make a



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 79 of 130 Page ID #:7134

                                                                              79


   1     note of it.    Anyone else?

   2                  Next issue.   Does any of you based on what you know

   3     right now believe that in light of the charges that I just

   4     described, namely, money laundering and related offenses that

   5     you could not be fair and impartial in this case because of

   6     some personal experience in your life?

   7                  If so, please raise your hand?

   8                  We may have to see you at side bar.

   9                  Okay.   Now, let me start asking a group of

  10     questions which I asked the other jurors and because you

  11     haven't had the benefit of my asking them, I'm going to have

  12     to reask them so let me just grab my papers.

  13                  So I'm going to ask some general questions and

  14     indicate to you that if you have a yes answer and sometimes a

  15     no answer, I want you to raise your hand and tell us about

  16     it.   First of all, as I just asked, is there anything about

  17     the charges in this case that makes you unwilling or

  18     reluctant to serve as a juror?

  19                  I don't think we saw a hand for that.

  20                  Do you have any difficulty with your language

  21     skills, hearing or sight or have any medical problems that

  22     could impair your ability to devote your full attention to

  23     the trial?    If so, please raise your hand.

  24                  If you are selected as a juror to hear this case,

  25     you will be required to deliberate with 11 other jurors.



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 80 of 130 Page ID #:7135

                                                                              80


   1     This will require you to discuss the evidence and the law in

   2     this case with the 11 other jurors.        Is there anything that

   3     leads you to believe that you would be unable or unwilling to

   4     engage in such discussions?       Please raise your hand if you

   5     think there is?

   6                 Do you have any feelings about the laws against

   7     money laundering or other financial crimes that would affect

   8     your ability to be an impartial juror in this case?

   9                 Please raise your hand if you do.

  10                 Do any of you feel the money laundering laws in

  11     this country are unconstitutional or unfair in any way?

  12                 Please raise your hand if the answer is yes.

  13                 Have you or someone close to you ever been accused

  14     of or charged with a money laundering offense?          Raise your

  15     hand if the answer is yes.

  16                 Have you or someone close to you ever been accused

  17     or charged with a financial crime offense other than money

  18     laundering?    If so, please raise your hand?

  19                 Do any of you believe that the government should

  20     stop prosecuting certain financial crimes like money

  21     laundering?    If so, please raise your hand.

  22                 Have any of you been a member of or associated in

  23     any manner with a group, society or organization that

  24     advocates or supports the revision of the laws relating to

  25     money laundering or other financial crimes?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 81 of 130 Page ID #:7136

                                                                              81


   1                  Raise your hand if your answer is yes.

   2                  Do you or someone close to you own or operate a

   3     business that conducts a significant amount of transactions

   4     in cash?     Please raise your hand if the answer is yes.

   5                  Have you or someone close to you ever used an

   6     informal value transfer system to transfer money?          Sometimes

   7     referred to as a hawala.      Please raise your hand if the

   8     answer is yes.

   9                  Do you believe that the laws prohibiting the

  10     distribution of illegal drugs such as cocaine or

  11     methamphetamine should be abolished or not enforced?

  12                  Please raise your hand if you have that belief.

  13                  Do you believe that the laws prohibiting the

  14     distribution of illegal drugs such as cocaine or

  15     methamphetamine should be changed in any way?

  16                  Please raise your hand if answer is yes.

  17                  Is there anything about the way the Drug

  18     Enforcement Agency, DEA, the Internal Revenue Service, IRS,

  19     Pomona Police Department, the Santa Ana Police Department,

  20     the Beverly Hills Police Department, the California Highway

  21     Patrol Department or any law enforcement agency conducts

  22     money laundering or drug investigations that would make it

  23     difficult for you to render a fair and impartial verdict in

  24     this case?

  25                  Please raise your hand if the answer is yes.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 82 of 130 Page ID #:7137

                                                                              82


   1                 Okay.   Have you or a family member or close friend

   2     ever suffered from a drug dependency problem?

   3                 If so, would you feel more comfortable discussing

   4     the matter privately.      Okay.    I see a hand.

   5                 MS. DISTEFANO:    It was my cousin who passed away

   6     from overdose when I was young.

   7                 THE COURT:    Do you think that would interfere with

   8     your ability to be fair and impartial if you were a juror?

   9                 MS. DISTEFANO:    Yes.

  10                 THE COURT:    You do.

  11                 MS. DISTEFANO:    I was close to my cousin.

  12                 THE COURT:    Okay.    How old were you when that

  13     happened?

  14                 MS. DISTEFANO:    I was in elementary school.       I was

  15     around eight years old.

  16                 THE COURT:    How do you think that would interfere

  17     if this case involves money laundering as opposed to someone

  18     overdosing?

  19                 MS. DISTEFANO:    I will be emotionally affected

  20     cause it will remind me of that.

  21                 THE COURT:    Okay.    Well, let me just see if you're

  22     actually picked.     I think probably your other problem is a

  23     bigger problem.

  24                 Do you or someone close to you operate or own a

  25     business that conducts a significant amount of transactions



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 83 of 130 Page ID #:7138

                                                                              83


   1     in cash?

   2                 MR. JOHNSON:    I apologize, Your Honor.      I think

   3     there was one other hand.

   4                 THE COURT:    All right.

   5                 MR. RODRIGUEZ:    I wasn't sure if you said friend

   6     and family or --

   7                 THE COURT:    I said someone close to you.

   8                 MR. RODRIGUEZ:    Okay, yeah, but I rather discuss

   9     that privately.

  10                 THE COURT:    Okay.   We will have you come up and

  11     we'll do that right now.

  12                       (Proceedings held at side bar.)

  13                 MR. RODRIGUEZ:    It's my girlfriend.      Her brother

  14     right now is actually currently on drugs so that's kind of

  15     what we're going through right now.

  16                 THE COURT:    All right.    Well, this case is not

  17     going to involve anyone on drugs.        The question is the

  18     allegation is that there has been money laundering of drug

  19     proceeds.

  20                 MR. RODRIGUEZ:    Oh, okay.

  21                 THE COURT:    So that's not a problem for you?

  22                 MR. RODRIGUEZ:    No.

  23                 THE COURT:    Okay.   Thank you.

  24                           (Side bar concluded.)

  25                 THE COURT:    Okay.   Do any of you feel that the drug



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 84 of 130 Page ID #:7139

                                                                                84


   1     laws of this country are unconstitutional or unfair in any

   2     way?

   3                  Do any of you believe that the government should

   4     stop prosecuting certain drug cases?

   5                  Have any of you been a member of or associated in

   6     any manner with a group or society or organization that

   7     advocates or supports the abolition or revision of the laws

   8     relating possession use and sale of marijuana,

   9     methamphetamine, cocaine, crack cocaine, heroin or other

  10     controlled substances?

  11                  If your answer is yes, raise your hand.

  12                  Do you have any reservations or doubts in your

  13     ability to be fair to both sides in a case charging someone

  14     with the laundering of drug proceeds?

  15                  Raise your hand if the answer is yes.

  16                  Okay.   Have you or any of your close friends or

  17     relatives ever been arrested, charged with or convicted of

  18     any crime?

  19                  If the answer is yes and you need to discuss it at

  20     side bar, that's fine.      We want an honest answer.      Okay.   I

  21     will move on since there is no hands.

  22                  Have you or any of your close friends or relatives

  23     ever had any contact with any law enforcement officer?

  24                  Okay.   What I want to know favorable or

  25     unfavorable?    Can you tell us about or do you need to go to



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 85 of 130 Page ID #:7140

                                                                              85


   1     side bar?

   2                 MR. OMELCZENKO:    Yesterday I was at a public safety

   3     commission meeting in the city where I live, and a friend of

   4     mine was afraid of something that had happened in the

   5     neighborhood.    And after that commission meeting, we went to

   6     the Sheriff's Department and we spoke with the sergeant there

   7     and got some advice and so my -- it was a favorable

   8     experience.

   9                 THE COURT:    Okay.   And then I think I saw another

  10     hand up; is that correct?

  11                 MS. DISTEFANO:    Well, they weren't like contacts.

  12     Both of my parents are police officers and my dad has worked

  13     30-plus years before retiring from Northeast Division.

  14                 THE COURT:    Which gets me to my next question.

  15     Given that your parents are both police officers, do you

  16     believe that you could evaluate a law enforcement officer's

  17     testimony the same way as any other witness?

  18                 MS. DISTEFANO:    I would be slightly bias because

  19     I've lived with them for so long.

  20                 THE COURT:    Okay.   I think probably in light of

  21     everything that has been said, she should be excused.

  22                 MR. JOHNSON:    No objection.

  23                 MS. CHEN:    No objection.

  24                 THE COURT:    Okay.   So you are excused,

  25     Ms. DiStefano.     We'll let you report back to the jury



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 86 of 130 Page ID #:7141

                                                                              86


   1     assembly room.

   2                 So now, did you have something to say, Mr. Bagsik?

   3                 MR. BAGSIK:    Uh, no, I don't.

   4                 THE COURT:    Mr. Rodriguez, was that you?

   5                 MR. RODRIGUEZ:    I know two.    My sister's, actually,

   6     her boyfriend is a police officer and my cousin is also

   7     dating, um, I don't exactly what he is, but I do know he is

   8     in law enforcement.

   9                 THE COURT:    Do you think those relationships are

  10     such that if you were a juror in this case, you would give

  11     the law enforcement officers more credence than you would

  12     other witnesses?

  13                 MR. RODRIGUEZ:    Oh, possibly.

  14                 THE COURT:    Well, the possibly isn't -- I'm going

  15     to instruct you that you will have to evaluate a law

  16     enforcement officer's testimony the same way as anyone else.

  17     Could you do that?

  18                 MR. RODRIGUEZ:    Uh, no.

  19                 THE COURT:    Okay.   Then I think we have to send you

  20     back to the jury assembly room.       I can't excuse you, though.

  21     You're going to have to sit by and see if there is another

  22     jury to serve on.     Thank you very much.

  23                 Have you any of your close friends or relatives

  24     ever filed a lawsuit or complaint concerning the conduct of

  25     law enforcement officer?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 87 of 130 Page ID #:7142

                                                                              87


   1                 Please raise your hand if the answer is yes.

   2                 Do you believe that you or any close friends or

   3     relatives have ever been falsely accused of committing a

   4     crime?

   5                 Please raise your hand if the answer is yes.

   6                 Do you think that law enforcement or the criminal

   7     justice system is not fair or needs to be changed?

   8                 Have you or any of your close relatives or friends

   9     had any contact with federal agents and police officers

  10     including DEA, IRS, Pomona Police Department, Santa Ana

  11     Police Department, Beverly Hills Police Department,

  12     California Highway Patrol Department?

  13                 If so, well, first of all, have you had any

  14     contacts with them?     Raise your hand if you have?       Okay.

  15                 Do you all believe that you could follow my

  16     instructions that you must evaluate the testimony of a law

  17     enforcement officer by the same standards that you apply to

  18     any other witness in the case?       If not, raise your hand.

  19                 Okay.   Do you have strong feelings against persons

  20     who have committed crimes or who cooperate with the

  21     government to provide information with the hope of receiving

  22     a reduced sentence?

  23                 DR. LI:   I'm a dentist so I think maybe I'm bias

  24     for the -- for the people who are using drugs because I know

  25     all the rule.    So we have all the rule cannot give the



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 88 of 130 Page ID #:7143

                                                                                88


   1     patient prescription.      So maybe I don't think I'm gonna -- I

   2     will be more to the other side.

   3                 THE COURT:    Well, this case is not about giving

   4     drugs to anyone.      This case is about money laundering or

   5     alleged money laundering of money from drug trafficking.

   6                 Is that going to be something that you think you

   7     have a pre-existing view about?

   8                 DR. LI:    Yeah, because I know a doctor, I know her

   9     in person, and she was in jail for 30 years because she give

  10     patient prescription for the -- for the Narcon medication.

  11     So that's why, uh, I think she has tendency to give

  12     prescription to get money so I don't know.

  13                 THE COURT:    Well, I'm still going to wait for a

  14     minute because I don't think that those really relate to this

  15     case.   I understand you don't want to serve on the jury.          I

  16     understand that you are committed to go back to work next

  17     week, but let's have you stick around for a while and we will

  18     see.

  19                 In the course of this case you may hear recordings

  20     and see transcripts of telephone conversations that were

  21     recorded without the knowledge of the participants.          Do you

  22     have any feelings about the making or use of such recordings

  23     that would affect your ability to be fair and impartial?

  24                 Please raise your hand if the answer is yes.

  25                 You're also going to hear about the police using a



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 89 of 130 Page ID #:7144

                                                                               89


   1     method of investigation called wall stop in which a suspect's

   2     car is stopped for a legitimate traffic violation, but also

   3     for the purpose of furthering an investigation.

   4                 Do any of you have feelings about this

   5     investigation tactic that would affect your ability to be

   6     fair and impartial?

   7                 Please raise your hand if the answer is yes.

   8                 You also may hear testimony in this case about

   9     searchs that were done of a person's home or car.          Do you

  10     feel the way the government conducts searchs of an individual

  11     homes or cars in criminal investigations is unconstitutional

  12     or unfair in any way?

  13                 Please raise your hand if the answer is yes.

  14                 Do you know or are you familiar with any of the

  15     following individuals who may be witnesses in this case?

  16                 I think we've gone through the first list.         Now,

  17     I'm going to ask you about some others.         Are you familiar

  18     with any of the following individuals:

  19                 Sanjeev Bhola.

  20                 Balwat Bhola.

  21                 Bakshish Sidhu.

  22                 Sucha Singh.

  23                 Bradley John Martin.

  24                 Shannon Abut.

  25                 Christopher Fagon.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 90 of 130 Page ID #:7145

                                                                              90


   1                 Jason Robert Carey.

   2                 Jose Luis Barraza.

   3                 Miguel Melindez Gastelum.

   4                 Alberto Espinoza.

   5                 Jesus Manuel Rios.

   6                 Jose Del Luis Montenegro.

   7                 Alberto Diaz.

   8                 Tina Pham.

   9                 Gurdeep Singh.

  10                 Harbans Singh.

  11                 Please raise your hand if you know any of those

  12     people.

  13                 The potential punishment for the offenses charged

  14     in the indictment is a matter that should never be considered

  15     by the jury in any way in arriving at an impartial verdict as

  16     to the guilt or innocence of the accused.         Will you be able

  17     to conduct your duties as jurors in this case without

  18     speculating about or being influenced in any way by whatever

  19     punishment may or may not be imposed in this case?

  20                 Please raise your hand if you have any doubt about

  21     that.

  22                 There are some people who are for moral, ethical

  23     and religious reasons may find it difficult or uncomfortable

  24     to pass judgment on the conduct of others.         Is there any one

  25     of you who hold such beliefs or might be affected by such



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 91 of 130 Page ID #:7146

                                                                              91


   1     beliefs?

   2                 Raise your hand if the answer is yes.

   3                 Irrespective of your personal feelings about any

   4     issue that may arise in this case, will you follow the law as

   5     the Court instructs you to during this case?

   6                 Please raise your hand if the answer is no.

   7                 Knowing what you now about this case, do you have

   8     any reservations about your ability to hear the evidence,

   9     deliberate and return a fair and impartial verdict?

  10                 Putting aside your earlier answers on the subject

  11     which include those of Dr. Li, do any of you have any such

  12     reservations?

  13                 Okay.   Now, a few more questions.

  14                 Do you speak, read or understand Punjabi or any

  15     language native to India?

  16                 Please raise your hand if the answer is yes.

  17                 Do you have familiarity with the Punjabi culture or

  18     the Seikh religion?

  19                 Please raise your hand if the answer is yes.

  20                 Do you have any general opinions about people from

  21     India or other countries living in the United States?

  22                 Please raise your hand if the answer is yes.

  23                 Do you have any general opinions about people who

  24     practice religion or have different faiths than your own?

  25                 Please raise your hand if the answer is yes.



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 92 of 130 Page ID #:7147

                                                                              92


   1                  Okay.   The defendant is Punjabi Indian and of the

   2     Seikh faith.    Will that fact affect your ability to be a

   3     juror in this case?

   4                  Please raise your hand if it will.

   5                  Do you have any feelings about religions of the

   6     world that might affect your trust -- I'm sorry -- that might

   7     impact your ability trust a religious official from a

   8     particular religion?

   9                  Do you now or have you ever had friends from India?

  10                  Please raise your hand if the answer is yes.

  11                  Okay.   I'm aware of your other concerns, Dr. Li,

  12     but will those friendships affect your ability to be fair and

  13     impartial in this case?

  14                  DR. LI:   The person from India, I have a lot of

  15     co-worker that Indian, yeah.

  16                  THE COURT:   But do you have any negative feelings

  17     about them that would impact your ability --

  18                  DR. LI:   I'm friend with them because they're my

  19     co-worker.

  20                  THE COURT:   Okay.   Have you ever lived outside the

  21     United States?

  22                  Raise your hand if the answer is yes.

  23                  Okay.   Do you have any general opinions about

  24     people from India?

  25                  Raise your hand if you do.



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 93 of 130 Page ID #:7148

                                                                              93


   1                 Um, individuals that may testify in this case may

   2     wear turbans and dress in traditional Punjabi Indian or Seikh

   3     religious clothing.     Would that impact your ability to be

   4     fair and impartial?

   5                 Raise your hand if the answer is yes.

   6                 Do you have any general opinions about people from

   7     other countries investing money in business in the United

   8     States?

   9                 Please raise your hand if you have such opinions.

  10                 Do you have any opinions about trusting banks

  11     outside the United States?

  12                 Again, raise your hand if you have some

  13     pre-existing opinion.

  14                 Have you ever transferred money outside of the

  15     country or accepted money being transferred outside the

  16     country?

  17                 Raise your hand if the answer is yes.

  18                 Do you believe that the testimony of a law

  19     enforcement officer is more worthy of belief than that of

  20     other witnesses?

  21                 Raise your hand if you have that opinion.

  22                 Do you believe that you or any of your close

  23     friends or relatives have ever been falsely accused of

  24     committing a crime?

  25                 Please raise your hand if the answer is yes.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 94 of 130 Page ID #:7149

                                                                              94


   1                  Have you or any members of your family or circle of

   2     close friends ever worked for the Federal Bureau of

   3     Investigation, the Drug Enforcement Administration, United

   4     States Attorney's Office, the Department of Justice, the

   5     District Attorney's Office, the Internal Revenue Service, and

   6     any local police department or other local, state, federal or

   7     military enforcement agency?

   8                  MR. OMELCZENKO:   I'm a retired federal civil

   9     servant and I worked for the federal government for 35 years

  10     and one of the four departments I worked for was Treasury.            I

  11     was with the Internal Revenue Service.

  12                  THE COURT:   Do you think the fact that there may be

  13     IRS agents testifying in this case would make it impossible

  14     for you to evaluate their testimony like any other witness?

  15                  MR. OMELCZENKO:   Not at all.     I think I can be

  16     fair.   I listen to evidence.      I've served on previous

  17     superior courts and I think I would be fair.

  18                  THE COURT:   Okay.   Thank you so much.

  19                  Moving ahead.   Do you believe that because the

  20     defendant was arrested he must be or is more likely to be

  21     guilty?

  22                  Do you believe that because the defendant is being

  23     prosecuted by the government, he must be or is more likely to

  24     be guilty?

  25                  Okay.   So that concludes my questions.



                              UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 95 of 130 Page ID #:7150

                                                                              95


   1                  Now, the next issue, although, Ms. Jeang is

   2     outside, is let me see counsel first of all and discuss

   3     Ms. Li.

   4                       (Proceedings held at side bar.)

   5                  THE COURT:    Okay.   So what do we want to do about

   6     Ms. Li?

   7                  MR. JOHNSON:    I would think she's appropriate for

   8     striking for cause.

   9                  MS. CHEN:    The government would agree with that.

  10                  THE COURT:    Let's send her on her way.     That leaves

  11     us with three plus the other.       I have a backup group.      I

  12     truly don't want to go through this again, but if I have to,

  13     I will.

  14                  MR. JOHNSON:    I raised it with the government

  15     earlier, but Stephen Yu also says he starts college next

  16     Wednesday.    And I think he needs follow-up to determine

  17     whether he in fact does since he's the first one that is the

  18     potential alternate that's already here.

  19                  THE COURT:    We will do that.    Okay.   Because we're

  20     going to be here till midnight if we start all over again,

  21     but we'll find out what he has to say once he is back in the

  22     box.   Let's do this.      Let me excuse her, find out what the

  23     other people do and see if we can wrap this up without going

  24     to round three of inquiry.

  25                               (Side bar concluded.)



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 96 of 130 Page ID #:7151

                                                                              96


   1                 THE COURT:    So Dr. Li we are going to excuse you

   2     and let you go back to the jury assembly room based upon your

   3     commitments next week.      That leaves us from this group with

   4     Mr. Omelczenko and Mr. Bagsik.

   5                 So let me ask you, Mr. Omelczenko, I think you told

   6     us what you did for a living.       What do you do now?

   7                 MR. OMELCZENKO:    I'm involved in historic

   8     preservation transportation issues such as bicycle safety,

   9     also public safety.      And I recently served as a public

  10     facilities commissioner in the city of West Hollywood.

  11                 THE COURT:    And you have served on a jury

  12     previously; correct?

  13                 MR. OMELCZENKO:    Yes, I have.

  14                 THE COURT:    Okay.   And I take it based on the

  15     various -- your failure to respond on the various questions I

  16     asked that you believe you could be fair and impartial?

  17                 MR. OMELCZENKO:    Yes, I do.

  18                 THE COURT:    Now, let's go on to Mr. Bagsik.

  19     Mr. Bagsik, tell me how you are employed?

  20                 MR. BAGSIK:    I'm currently a student at California

  21     State University Northridge and that's all I'm doing right

  22     now.

  23                 THE COURT:    Are you in school right now?

  24                 MR. BAGSIK:    I go back on the 21st.

  25                 THE COURT:    So that would work in this case.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 97 of 130 Page ID #:7152

                                                                              97


   1                 Have you served on a jury before?

   2                 MR. BAGSIK:    Uh, I've been summoned, but I never

   3     like actually been on the jury before.

   4                 THE COURT:    You haven't been on the jury, you've

   5     just been summoned?

   6                 MR. BAGSIK:    Yeah.

   7                 THE COURT:    And do you live with other people?

   8                 MR. BAGSIK:    Uh, I live with my parents still.

   9                 THE COURT:    How are they employed?

  10                 MR. BAGSIK:    Uh, my mom's a nurse and my dad's a

  11     technician at UCLA.

  12                 THE COURT:    And I guess I didn't ask you,

  13     Mr. Omelczenko, are there others in your household and if so,

  14     how are they employed?

  15                 MR. OMELCZENKO:    There's no one in my household.

  16                 THE COURT:    Okay.    Very good.   Now, we have, I

  17     think, as a hold over from the morning, Mr. Yu.

  18                 Mr. Yu, are you still here?

  19                 Just come back into the jury box where you were.          I

  20     have a follow-up question for you, and then we're gonna call

  21     the next person up is going to be Mr. Omelczenko, if you

  22     would come up to the jury box.

  23                 Mr. Yu, I know you were in school and commence

  24     classes next week.     This trial is set to go probably until

  25     Friday of next week.      Maybe yes, maybe no.     Is that a problem



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 98 of 130 Page ID #:7153

                                                                              98


   1     for you?

   2                 MR. YU:   Yes, because I would be missing three days

   3     of classes.

   4                 THE COURT:    Okay.   What classes would you be

   5     missing?

   6                 MR. YU:   Uh, pretty much all of my classes I'm

   7     taking.    I'm taking, uh, five different classes, three units

   8     each, all major specific.

   9                 THE COURT:    And you're in class Tuesday, Wednesday,

  10     Thursday?

  11                 MR. YU:   Monday, Wednesday and Tuesday and

  12     Thursday.

  13                 THE COURT:    Well, Monday is not going to be a

  14     problem because we aren't in trial.        Um, our questions are

  15     Tuesday, Wednesday, Thursday.        What is your class schedule on

  16     Tuesday?

  17                 MR. YU:   Well, actually, I go to San Diego state so

  18     that's like two hours away.

  19                 THE COURT:    So you have to go there?

  20                 MR. YU:   Yeah.

  21                 THE COURT:    Okay.   Then, counsel, what do we want

  22     to do?

  23                 MR. JOHNSON:    I think he's unavailable.

  24                 MS. CHEN:    It would appear that way, Your Honor.

  25                 THE COURT:    I agree.    Okay.   So Mr. Yu, we're going



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 99 of 130 Page ID #:7154

                                                                               99


   1     to send you back to the jury assembly room, and then

   2     Mr. Bagsik, I'm going to ask you to come up and take his

   3     seat.    Let me see counsel at side bar to determine where we

   4     go from here.

   5                          (Proceedings held at side bar.)

   6                  THE COURT:    I don't believe we have a good

   7     challenge for cause.       We may have a challenge for cause.

   8                  MR. JOHNSON:    I am not going to make a challenge

   9     for cause.

  10                  THE COURT:    Okay.

  11                  MS. CHEN:    I don't believe there is a challenge for

  12     cause.

  13                  THE COURT:    But now we're back to my favorite

  14     peremptories.    The question is you each have one.         What do

  15     you want to do?       We have five more people waiting to go

  16     through the routine again.         Government goes first.

  17                  MS. CHEN:    Your Honor, we are okay.

  18                  MR. JOHNSON:    I would thank and excuse the first

  19     alternate Victor Omelczenko.

  20                  THE COURT:    Okay.    Then that's what we'll do.

  21                               (Side bar concluded.)

  22                  THE COURT:    We're going to thank and excuse

  23     Mr. Omelczenko.       Ask you to report back to the jury assembly

  24     room.    Thank you very much.

  25                  Okay.    Ladies and gentlemen, for those of you who



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 100 of 130 Page ID #:7155

                                                                             100


    1     have just joined us, we are in the process of selecting a

    2     jury in this case.     You have been brought down because we're

    3     out of prospective jurors.      We are in the process of choosing

    4     alternates.

    5                Alternates are extremely important because they

    6     will sit through the case, hear all the evidence and although

    7     you may be excused when the case is over, it is also equally

    8     possible if some juror can't serve, you will be called back

    9     and you will become part of the jury and have to recommence

   10     deliberations.    So it's very important that you be available

   11     and ready to serve.

   12                So let me tell you little bit about this case.

   13     First of all, we anticipate that we will be in trial the

   14     balance of this week as well as all four days of next week.

   15     There may be some days we have off, but it would be today

   16     through Friday, and then Tuesday, Wednesday, Thursday and

   17     Friday of next week.

   18                This is a criminal case and the government is

   19     seeking to have the jury find the defendant Harinder Singh

   20     guilty of the following conduct.       And specifically the

   21     indictment charges Mr. Singh, who we will introduce with his

   22     attorney in a minute, with conspiracy to commit money

   23     laundering in violation of Title 18 United States Code

   24     Section 1956 H.    Conspiracy to operate an unlicensed money

   25     transmitting business in violation of Section 371 of Title 18



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 101 of 130 Page ID #:7156

                                                                             101


    1     of the United States Code, and finally with operating an

    2     unlicensed money transmitting business in violation of

    3     Title 18 Section 1960 of the United States Code.

    4                  Mr. Singh has pleaded not guilty to those charges

    5     and he is presumed innocent.      Uh, he need not do anything to

    6     put on a defense.     Rather, it is the government that has the

    7     exclusive burden of proving his guilt beyond a reasonable

    8     doubt.

    9                  Now, I'm gonna ask the government counsel to tell

   10     you who is on the government team and who the government

   11     anticipates calling as witnesses.       The reason I am doing that

   12     I want to know if you as prospective alternates know or

   13     believe you have family members who know any of these

   14     witnesses or lawyers, and then we're going to have the same

   15     question posed to the defense team.

   16                  MS. CHEN:   Thank you, Your Honor.

   17                  Good afternoon, everybody.     My name is Carol Chen.

   18     This is Ellen Lansden and we are both Assistant United States

   19     Attorneys.    Sitting next to me is Donald Claussen who is a

   20     Special Agent with the Internal Revenue Service otherwise

   21     known as the IRS.     The following individuals testifying on

   22     behalf of the United States:

   23                  Special Agent Lindsay T. Burns from the Drug

   24     Enforcement Administration, DEA.

   25                  Officer Mary Campuzano from Santa Ana Police



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 102 of 130 Page ID #:7157

                                                                             102


    1     Department.

    2                Officer Arturo Cruz from Pomona Police Department.

    3                Sergeant Jaime Gutierrez from Pomona Police

    4     Department.

    5                Gurkaran Isshpunani.

    6                Paul Allen Jacobs.

    7                Corporal Manny Ramos from the Pomona Police

    8     Department.

    9                Officer Fred Kittman from the Pomona Police

   10     Department.

   11                Officer Darren Nannini from the California Highway

   12     Patrol Department.

   13                Christian Pagtakhan from the Pomona Police

   14     Department.

   15                Expert witness Donald Semesky.

   16                Ramesh Singh.

   17                Taran Singh.

   18                Special Agent Khanh Vo from DEA.

   19                Officer Ariel Popoy from the Beverly Hills Police

   20     Department.

   21                Sanjiv Wadhwa.

   22                THE COURT:    Okay.

   23                MR. JOHNSON:    Good afternoon.     My name is Peter

   24     Johnson and I represent Harinder Singh who's here.          We have

   25     no additional names of witnesses.



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 103 of 130 Page ID #:7158

                                                                               103


    1                THE COURT:    Okay.   And as I've said previously,

    2     because the defendant is presumed innocent, the government

    3     (sic) does not have to identify witnesses at this point in

    4     time.   It may be that after the government puts on its case,

    5     the defendant will have witnesses and at that time we'll

    6     appraise you of those witnesses to be sure that none of you

    7     knows them.

    8                Okay.   I am going to first ask you to raise your

    9     hand if you have any scheduling problems with the schedule

   10     that I have laid out for you or any problems with the charges

   11     in this case to the limited extent I've described them.

   12                Okay.   We have three hands up.

   13                MS. PITCHFORD:     Hi, I'm Trena Pitchford.      Um, the

   14     scheduling issues are mainly work-related.         I'm the executive

   15     director of a small nonprofit organization in Burbank.          And

   16     we are in the process of various different board meetings to

   17     make plans for 2018.     Those are taking place on Friday I

   18     believe the following week so it's a lot of time management

   19     issues.

   20                THE COURT:    A week from Friday?

   21                MS. PITCHFORD:     This Friday.

   22                THE COURT:    Well, we may be dark that day.       I'm

   23     just not sure so it may work out.       Let me make a note of

   24     that.

   25                MR. TRIPODES:     My name is James Tripodes.      I'm a



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 104 of 130 Page ID #:7159

                                                                              104


    1     self-employed realtor.      Basically, on an on-call type

    2     business.   If I had a client who wanted to see a property

    3     tomorrow, theoretically, I would like to be available to meet

    4     them.   I'm the sole income provider for my family.         My wife

    5     doesn't work.    So it's hard for me to predict my future

    6     schedule, but it's hard for me also to not, you know, every

    7     hour, every day is potential income I would be losing.

    8                 THE COURT:    Well, the problem is this.      I can't

    9     excuse you.    The most I could to do is send you back to the

   10     jury assembly to sit and wait to be on another jury.          If

   11     there is a problem, I'm sure we'll do our best to accommodate

   12     you.

   13                 Uh, and I'm sure that you may have to for a couple

   14     of days make an appointment later in the day or earlier in

   15     the morning.    But I don't think on the current record that

   16     I'm in a position to excuse you from service, but I've made a

   17     note and I understand the issue, and we'll try to be as

   18     mindful of the issue as possible.

   19                 MR. TRIPODES:    Thank you, Your Honor.

   20                 THE COURT:    Okay.   Anyone else?

   21                 MS. FRAIJO:    Hello.   My name is Lisa and I work at

   22     a doctor's office which is Monday through Friday.          So my work

   23     commitment is really tough.       I don't have coverage for myself

   24     and due to both my children, I have a one year old who I

   25     would have to take to a babysitter every day and my older son



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 105 of 130 Page ID #:7160

                                                                               105


    1     who's in Kindergarten, I would have to drop him off before

    2     8:30 and have someone pick him up by 1:30 as well.

    3                THE COURT:    Okay.   Well, unfortunately, I think you

    4     have an obligation to perform jury service.         I don't have the

    5     ability to excuse you.     We will be running court from about

    6     9:30 to 4:30 or 5:00 so you probably can drop the child off

    7     in the morning.    Obviously, you're gonna need help for a few

    8     days picking someone up.      We aren't in court on Monday.

    9                And as I say, we're gonna do our level best to be

   10     done as quickly as possible.      So I will make note of that.

   11     And I don't think it's a basis for excusing you for cause,

   12     but the lawyers are now aware of it.        And if they decide they

   13     want to exercise a peremptory based on that, that's fine.

   14                MS. LIU:     I'm Winnie.   I'm currently a full-time

   15     student at UCLA and I have class Monday through Friday from

   16     about 9:00 a.m. through 3:00 p.m.       So I'm actually missing

   17     class today because school already started today.          I don't

   18     think I can be a reliable alternate just because my schedule

   19     itself is already very unpredictable.

   20                THE COURT:    Okay.   Well, I think if I were to ask

   21     counsel, I hate to speak for them, but we have excused other

   22     students who have classes, and I think we're gonna have to

   23     send you back to the jury assembly room.        If your jury

   24     service is up, that's fine, but they're the ones who make the

   25     final decision.



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 106 of 130 Page ID #:7161

                                                                             106


    1                  Okay.   Now, that said let me quickly and with the

    2     agreement with counsel, I'm going to summarize some of these

    3     issues so we can get our court reporter to her train on time.

    4     I'm going to ask you a group of questions.         If your answer is

    5     yes, please raise your hand.

    6                  First of all, if you're selected as a juror in this

    7     case, you're going to be required to deliberate with 11 other

    8     jurors.   This will require you to discuss the evidence and

    9     the law with those people.      Do any of you believe that if you

   10     were a juror, you would not be able to do that?

   11                  Please raise your hand if the answer is yes.

   12                  Also, does any of you have difficulty with language

   13     skills, hearing, sight or medical problems that would impair

   14     your ability to be a juror in the case?

   15                  Raise your hand if you do.

   16                  Now, this case as I indicated involves charges or

   17     allegations of money laundering.       First of all, do you have

   18     any feelings about laws against money laundering or financial

   19     crimes which would affect your ability to be fair and

   20     impartial?

   21                  Raise your hand if the answer is yes.

   22                  And have you or anyone close to you ever been

   23     accused or charged with a money laundering offense?

   24                  We want an accurate answer.     If you need to speak

   25     to us at side bar, we'll let you do that.        Please raise your



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 107 of 130 Page ID #:7162

                                                                             107


    1     hand first of all if you or a close friend has been charged

    2     with money laundering.

    3                Have you or anyone close to you been charged with a

    4     financial criminal offense of another kind than money

    5     laundering?

    6                Please raise your hand if the answer is yes.

    7                Do you have any views the government should stop

    8     prosecuting financial crimes?

    9                Have you ever been a member of a group that

   10     advocates revision of the laws relating to money laundering

   11     and other financial crimes?

   12                Do you or someone close to you own or operate a

   13     business that conducts a significant amount of its

   14     transactions in cash?

   15                If the answer is yes, raise your hand.

   16                Are you familiar with the notion of a hawala money

   17     laundering system?

   18                Raise your hand if the answer is yes.

   19                I'm now going to go to drug laws.

   20                Do any of you believe that the laws prohibiting the

   21     distribution of illegal drugs such as cocaine or

   22     methamphetamine should be abolished, amended or not enforced?

   23                Is there anything about the way you understand the

   24     DEA, namely, the Drug Enforcement Agency, the IRS, the Pomona

   25     Police Department, the Santa Ana Police Department, the



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 108 of 130 Page ID #:7163

                                                                             108


    1     Beverly Hills Police Department, the California Highway

    2     Patrol or any other law enforcement agency conducts its

    3     investigations about drugs or money laundering that would

    4     make it difficult for you to render a fair and impartial

    5     verdict?

    6                Has anyone in your family ever suffered from a drug

    7     dependency problem or have you?

    8                Please raise your hand if the answer is yes.

    9                We'll take it up at side bar unless you can talk

   10     about publicly.

   11                Ms. Fraijo, do you want to come up and talk about

   12     it privately?

   13                MS. FRAIJO:    Yes.

   14                THE COURT:    Okay.   Then let's have you come up and

   15     talk about it.

   16                       (Proceedings held at side bar.)

   17                MS. FRAIJO:    I just had my dad and some family

   18     members that have had issues with that.

   19                THE COURT:    Do you think that's gonna interfere

   20     with your ability to deal with a money laundering case?

   21                MS. FRAIJO:    I'm indecisive right now.       Just

   22     because I've grown up in a situation like that, I honestly

   23     don't know how I would feel.      I just don't have a clear

   24     answer if it's money laundering.

   25                THE COURT:    The question on the table is can you



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 109 of 130 Page ID #:7164

                                                                               109


    1     decide the facts and the law as I give it to you?

    2                MS. FRAIJO:    Yes.

    3                THE COURT:    And divorce your personal experience

    4     from your family?

    5                MS. FRAIJO:    I believe so.

    6                MR. JOHNSON:    I would follow-up that Mr. Singh is

    7     presumed innocent.     Do you think you can carry that

    8     presumption of innocence in this case?

    9                MS. FRAIJO:    To what the Judge said, if it's

   10     regarding what she just said, yes.

   11                MR. JOHNSON:    What was behind the pause?

   12                MS. FRAIJO:    No.    Just because what she asked and

   13     my family, like I have close people that have had issues with

   14     that in the past.

   15                THE COURT:    Drug issues.

   16                THE WITNESS:    Uh-huh.

   17                MR. JOHNSON:    Would that impact your decision one

   18     way or the other?

   19                MS. FRAIJO:    No.

   20                THE COURT:    Why don't we see where we go.       Okay.

   21                             (Side bar concluded.)

   22                THE COURT:    So moving ahead, have any of you had

   23     favorable or unfavorable experiences with law enforcement or

   24     do you have close friends who have had favorable or

   25     unfavorable experience with law enforcement which would



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 110 of 130 Page ID #:7165

                                                                             110


    1     affect your ability to be impartial in this case?

    2                  Please raise your hand if the answer is yes.

    3                  Do you believe that you or any close friends or

    4     relatives have ever been falsely accused of committing a

    5     crime?

    6                  Do you have any views that the law enforcement

    7     system is not fair?

    8                  Okay, Mr. Tripodes.

    9                  MR. TRIPODES:    I believe that the war on drugs has

   10     been an unfair process against minorities and impoverished

   11     people.   I -- I wouldn't say that I believe in the

   12     legalization of all drugs or decriminalization of all drugs,

   13     but I would say that I have a pretty strong political opinion

   14     against law enforcement's efforts to incarcerate people based

   15     on their addictions.       And I think it's a problem in our state

   16     and in our country as a whole.

   17                  THE COURT:    Okay.   Let me then focus you on what

   18     this case is about.       The claim in this case is that the

   19     defendant engaged in money laundering of drug proceeds from

   20     drug organizations.       He, of course, has pleaded not guilty,

   21     but we are not talking about the enforcement of drug laws in

   22     this case.    Only the question of whether there has been

   23     illicit money laundering.

   24                  Would those views that you hold interfere with your

   25     ability to be fair and impartial on those claims?



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 111 of 130 Page ID #:7166

                                                                             111


    1                  MR. TRIPODES:   I don't think they would.

    2                  THE COURT:   Okay.   Next point.   You're gonna hear

    3     testimony from various law enforcement officers in this case.

    4     Do any of you have preordained views about law enforcement

    5     agencies that would prevent you from being fair and

    6     impartial?

    7                  There are going to be -- there will be testimony

    8     from persons who have committed crimes who are cooperating

    9     with the government to provide information with the hope of

   10     receiving a reduced sentence.      Will you be able to be fair

   11     and impartial and treat those persons as you would other

   12     people and evaluate their motivations in the same way as you

   13     would evaluate any other witness?

   14                  You will likely hear recordings and see transcripts

   15     of telephone conversations that were recorded without the

   16     consent of the participants.      Do you have any feelings about

   17     making or the use of such recordings that would affect your

   18     ability to be impartial?

   19                  You're gonna hear about something called a wall

   20     stop which is where a car is stopped for a traffic

   21     infraction, but also for purpose of further investigation.

   22     Do you have any feelings about this technique that would

   23     prevent you from being fair and impartial?

   24                  And you may hear testimony about searchs done of a

   25     person's home or car.     Do you feel that the government is not



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 112 of 130 Page ID #:7167

                                                                             112


    1     entitled to conduct any searchs of homes or cars in criminal

    2     investigations?

    3                Okay.   Now, let me give you the names of

    4     individuals whose names may come up in this case.          I want to

    5     be sure that you don't know them or believe you know them.

    6                Sanjeev Bhola.

    7                Balwat Bhola.

    8                Bakshish Sidhu.

    9                Sucha Singh.

   10                Bradley John Martin.

   11                Shannon Abut.

   12                Christopher Fagon.

   13                Jason Robert Carey.

   14                Jose Luis Barraza.

   15                Miguel Melindez Gastelum.

   16                Alberto Espinoza.

   17                Jesus Manuel Rios.

   18                Jose De Luis Montenegro.

   19                Alberto Diaz.

   20                Tina Pham.

   21                Gurdeep Singh.

   22                Harbans Singh.

   23                Do any of you know or think you have reason to know

   24     those people?

   25                Okay.   Regarding, uh, punishment in this case that



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 113 of 130 Page ID #:7168

                                                                             113


    1     is a matter for the Court.        Will you be able to conduct your

    2     duties as a juror in this case without speculating about or

    3     being influenced in any way by whatever punishment may or may

    4     not be imposed in this case?

    5                  If no, raise your hand.

    6                  Okay.   There are some people who for moral, ethical

    7     and religious reasons may find it difficult or uncomfortable

    8     to pass judgment on the conduct of others.         Do any of you

    9     hold beliefs that would make it difficult for you to pass

   10     judgment on others?

   11                  If so, please your hand.

   12                  And irrespective of your personal feelings, do you

   13     each agree to follow the law as I give it to you?

   14                  If not, please raise your hand.

   15                  And knowing what you know about this case and

   16     leaving aside what you've already articulated, do you have

   17     any additional reservations about your ability to be fair and

   18     impartial?

   19                  A few more questions and then we will try to wrap

   20     this up.

   21                  Do you speak, read or understand Punjabi or any

   22     language native to India?

   23                  MS. YOUSUF:    I understand Hindi.

   24                  THE COURT:    Do you understand Punjabi?

   25                  MS. YOUSUF:    No.



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 114 of 130 Page ID #:7169

                                                                               114


    1                THE COURT:    Okay.    The case is -- obviously,

    2     English is the official language of the courtroom.          We may

    3     have Punjabi interpreters.       Will you be able to follow and

    4     rely solely on the English translations?

    5                In other words, you can't -- if you're a juror, you

    6     can't start using whatever language you have of Hindi and try

    7     to interpret the Punjabi.

    8                MS. YOUSUF:    I understand Hindi, but I don't speak

    9     well.

   10                THE COURT:    Okay.    And you don't understand

   11     Punjabi?

   12                MS. YOUSUF:    No.    Maybe couple words.

   13                THE COURT:    And my point is I'm going to tell you

   14     you have to hear what the translators say are the facts in

   15     the English translation not in Punjabi.        Are you willing to

   16     listen to the English?

   17                MS. YOUSUF:    Yes.

   18                THE COURT:    And rely on English exclusively?

   19                MS. YOUSUF:    Yes.

   20                THE COURT:    Okay.    And then are you familiar with

   21     the Punjabi culture or Seikh religion?

   22                MS. YOUSUF:    Not much.    We watch Hindi movies so we

   23     are related with it culturally.

   24                THE COURT:    I understand.

   25                And anyone else who has any familiarity with



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 115 of 130 Page ID #:7170

                                                                             115


    1     Punjabi culture or the Seikh religion?

    2                 Do you have any general opinions about people from

    3     India or other countries living in the United States?

    4                 Do you have any general opinions about people who

    5     practice religion or have different faiths than your own?

    6                 The defendant as we've indicated is a Punjabi

    7     Indian of the Seikh faith.        Will that affect your ability to

    8     be fair and impartial in this case?

    9                 Do you have any feelings about any persons whose

   10     religions are different than yours which would affect your

   11     ability to be fair and impartial?

   12                 Have any of you lived outside of the United States?

   13     Okay.   And I assume your answer is you've lived in India?

   14                 MS.   YOUSUF:   No, I lived in Japan.

   15                 THE COURT:    Okay.    I'm sorry.   Have you ever lived

   16     in India?

   17                 MS. YOUSUF:     No, just tourist.

   18                 THE COURT:    Okay, okay.    And do any of you have any

   19     opinions about people from India that would cause you not to

   20     be fair and impartial?

   21                 Do you any of you think you would be affected

   22     adversely and be unable to be fair and impartial if a witness

   23     who appears in this court wore a turban or dressed in

   24     traditional Punjabi dress or Seikh religious clothing?

   25                 Do any of you have opinions about people from other



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 116 of 130 Page ID #:7171

                                                                             116


    1     countries investing money in businesses in the United States?

    2     In other words, do you have opinions that would affect your

    3     ability to be fair and impartial?

    4                And do you have any opinions about trusting banks

    5     outside the United States?      In other words, if someone says

    6     that he or she doesn't trust banks outside the United States,

    7     would that affect your ability to be fair and impartial?

    8                Have any of you transferred money outside of the

    9     country and accepted money being transferred outside the

   10     country?

   11                Raise your hand if the answer is yes.

   12                Have any of you been engaged in businesses that

   13     deal primarily in cash?

   14                Raise your hand if the answer is yes.

   15                And then the question is are you going to be able

   16     to evaluate a law enforcement officer's testimony by the same

   17     standards that you would evaluate anyone else?

   18                And by that I mean do any of you feel you would be

   19     influenced and believe a law enforcement officer simply

   20     because that witness is a law enforcement officer?

   21                Raise your hand if you feel you might be so

   22     influenced.

   23                Okay.   Have you or any members of your family or

   24     close friends worked for any government agency including the

   25     FBI, the DEA, the United States Attorney's Office, the



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 117 of 130 Page ID #:7172

                                                                             117


    1     Department of Justice, local district attorney's offices,

    2     local police departments, local state, federal or military

    3     enforcement agencies?

    4                  MR. TRIPODES:    I have a friend who's a district

    5     attorney in San Jose.

    6                  THE COURT:   Okay.     Do you think that based on that

    7     relationship, you would tend to believe law enforcement

    8     officers simply because they're law enforcement officers?

    9                  MR. TRIPODES:    No.

   10                  THE COURT:   Okay.     And do you believe if I

   11     instructed you that you have to evaluate a law enforcement

   12     officer's testimony the same way as anyone else, you would be

   13     able to do that?

   14                  MR. TRIPODES:    Yes.

   15                  THE COURT:   And do any of you have a belief that

   16     because the defendant was arrested that he must be guilty or

   17     is more likely than not to be guilty?

   18                  Raise your hand if the answer is yes.

   19                  Same question.    Do you have that belief because the

   20     defendant is being prosecuted in this case?         Do you believe

   21     that is an indication that either is guilty or is more likely

   22     to be guilty?

   23                  Raise your hand if the answer is yes.

   24                  Okay.   So counsel, let's gather and see if we can

   25     finish up.    Why don't you each tell us how you're employed.



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 118 of 130 Page ID #:7173

                                                                             118


    1     I'm in too much of a hurry.

    2                MS. PITCHFORD:     I'm employed as a nonprofit

    3     executive director.

    4                THE COURT:    And have you been on a jury before?

    5                MS. PITCHFORD:     No.

    6                THE COURT:    And Mr. Tripodes, I know you're a real

    7     estate agent.    Um, are there other adults in your household

    8     who are employed and if so, how?

    9                MR. TRIPODES:     Just my wife and I have a daughter,

   10     and my wife isn't employed.

   11                THE COURT:    Have you served on a jury before?

   12                MR. TRIPODES:     I've never served on a jury.

   13                THE COURT:    Okay.   And Ms. Fraijo?

   14                MS. FRAIJO:    I'm a pediatric medical assistant.

   15                THE COURT:    Okay.   Any other adults in your house

   16     who are employed?

   17                MS. FRAIJO:    Yeah, my husband.     He works for the

   18     City of Azusa and Azusa Unified School District.

   19                THE COURT:    Okay.   What does he do?

   20                MS. FRAIJO:    Just maintenance.

   21                THE COURT:    Have you been on a jury before?

   22                MS. FRAIJO:    No.

   23                THE COURT:    Okay.   And we have Ms. Yousuf.

   24                MS. YOUSUF:    I'm working LAUSD for assistant

   25     teacher for three hour, and then I work five hour in private



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 119 of 130 Page ID #:7174

                                                                             119


    1     school as a teacher assistant.

    2                  THE COURT:    Okay.   Are there other adults in your

    3     household?

    4                  MS. YOUSUF:    Yeah, my husband and my daughter.

    5                  THE COURT:    What do they do?

    6                  MS. YOUSUF:    My husband working at Department of

    7     Social Service and my daughter she is doing her master's in

    8     Loma Linda University.

    9                  THE COURT:    Have you been on a jury before?

   10                  MS. YOUSUF:    Yeah, I was summoned, but they didn't

   11     select me.

   12                  THE COURT:    Okay.   All right.   Counsel, let's see

   13     where we are now.

   14                  (Following proceedings held at side bar.)

   15                  MR. JOHNSON:    Can you ask Ms. Pitchford if there's

   16     someone else in her home that's employed?

   17                  THE COURT:    Ms. Pitchford, is there someone else in

   18     your household that's employed?

   19                  MS. PITCHFORD:    Yes, my husband.

   20                  THE COURT:    And what does he do?

   21                  MS. PITCHFORD:    He works for a market research

   22     analyst for Neilson.

   23                  THE COURT:    Why don't you come up here because

   24     you're next in line.       Do you have any challenges for cause.

   25                  MR. JOHNSON:    My challenge is for cause because she



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 120 of 130 Page ID #:7175

                                                                             120


    1     said Friday, that this coming Friday, we may be dark, but she

    2     also said that next week, too.       And I wasn't sure whether

    3     that's firm or whether that's --

    4                THE COURT:    Let me ask right now.      Ms. Pitchford, I

    5     know you talked about a meeting of your nonprofit on Friday

    6     of this week.    Do you have any conflicts next week?

    7                MS. PITCHFORD:     Um, we're -- it's me and another

    8     staff person and I'm the boss.       Without me there, it's hard

    9     for the company to conduct business.

   10                THE COURT:    Well, I understand.     We have recesses,

   11     there are telephones.     So my question to you is do you

   12     physically have to be at work next week?

   13                MS. PITCHFORD:     Yes, but I mean, I have an

   14     executive committee meeting this Friday.        Um, I'm trying to

   15     think of my schedule for next week.       I have various different

   16     meetings set up.

   17                THE COURT:    The point is we're not in trial Monday

   18     so you can set some meetings Monday presumably.         But I mean

   19     the point being, if we were in trial Tuesday, Wednesday,

   20     Thursday and Friday, could you be here?

   21                MS. PITCHFORD:     Yeah, I'd have to cancel

   22     everything, but yes.

   23                THE COURT:    That's true of everyone that's on jury

   24     duty.

   25                MR. JOHNSON:    Yes, I agree with that.      I think



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 121 of 130 Page ID #:7176

                                                                             121


    1     there's a question of whether on Friday if the Court is gonna

    2     be dark, then that might be different issue than canceling

    3     for the rest of week.     Friday going to be dark, I wouldn't

    4     have a challenge for cause.

    5                THE COURT:    Well, you're gonna need from what you

    6     said a day off; right?

    7                MR. JOHNSON:    I requested more.

    8                THE COURT:    At least, though.     And my question to

    9     you is if you use Friday for that purpose, does that --

   10     you'll have Friday, Saturday, Sunday, Monday.         And of course

   11     they may never call the witness any way.

   12                MR. JOHNSON:    That's I think a separate issue.        If

   13     the court is dark on Friday, I have no objection as to cause

   14     for this juror.    It sounds like Friday is something that

   15     would --

   16                THE COURT:    Let me just excuse her for cause and

   17     move on to the next person.

   18                MS. CHEN:    I think, Your Honor, we would say

   19     Mr. Tripodes for cause based on his very passionate view on

   20     drugs and we have a DEA agent who's going to testify.          Let's

   21     then knowing that, we've got Fraijo and Yousuf and one

   22     peremptory left.    I don't see that either of them provides a

   23     challenge for cause.

   24                MR. JOHNSON:    Which ones?

   25                THE COURT:    The last two.     Fraijo, the medical



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 122 of 130 Page ID #:7177

                                                                               122


    1     assistant or Yousuf.

    2                MR. JOHNSON:    The only one that I would say is

    3     cause there's -- she sounded -- speaking of Juror 59, having

    4     a 9:30 to 4:30 -- well, I think that's the court schedule.

    5     Two children, one drop off early, a difficulty scheduling

    6     dropping off and picking up.

    7                THE COURT:    I think she can drop off and she may

    8     need help picking up.     But the problem, Mr. Johnson, is that

    9     we ask people all the time to make these arrangements.          We

   10     don't want people to miss school and flunk out of school, but

   11     it's amazing how people find someone to pick up their child

   12     when necessary.    If we have to for good reason go to another

   13     panel that's fine and we'll all be here again.

   14                MR. JOHNSON:    I don't think if -- there's no

   15     challenge for cause for Ms. Yousuf.

   16                THE COURT:    We've got Pitchford.

   17                MR. JOHNSON:    I won't challenge her if she only

   18     needs to have, if I'm going to be dark on Friday.          The way

   19     this is going, I would prefer to be dark on Friday.

   20                THE COURT:    I don't know if I'm going to be able to

   21     do it because of where we are.

   22                MR. JOHNSON:    I understand.     I'm just trying to

   23     make sure that if there's a cause objection that I put a

   24     cause objection on, and I think we have a lot of for cause

   25     objections here.



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 123 of 130 Page ID #:7178

                                                                              123


    1                  THE COURT:   Well, here's what I'm going to do.       I

    2     am not going to commit to you about Friday.         I don't know

    3     what I'm going to do.       I know you have a strong preference,

    4     but I don't know.     Do you have a challenge for cause

    5     regarding Ms. Pitchford?

    6                  MR. JOHNSON:    I do have a challenge for cause

    7     with -- regarding Ms. Pitchford.       And I just have to express

    8     my view that she has expressed she has this conflict on

    9     Friday.   I note it for the record.      If there's --

   10                  THE COURT:   Here's what I'm going to do then.        I'm

   11     going to deny the challenge for cause and commit to you we'll

   12     be in court in trial on Friday.       It's not do what intended to

   13     do --

   14                  MR. JOHNSON:    I didn't understand anything after --

   15                  THE COURT:   What I'm saying is if the challenge

   16     based on Friday, I can't commit to you one way or the other

   17     on Friday.    I'm going to tell you my current intent is to be

   18     in trial on -- be in trial on Friday and I will not be gone

   19     which would have been my choice.

   20                  But I think I'm in a position now where I've got to

   21     get a jury selected.      So if you're gonna make a challenge for

   22     cause based on her unavailability, you know, the court not

   23     being dark on Friday because I'm not going to agree right

   24     now.    I am going to have a trial on Friday.

   25                  MS. LANSDEN:    I think his challenge for cause is if



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 124 of 130 Page ID #:7179

                                                                             124


    1     we're not dark on Friday.

    2                 THE COURT:    You want the Friday off.

    3                 MR. JOHNSON:    I think if she's not available for

    4     Friday, she said she can be clear to next week.         I think

    5     that's great.    I don't have the challenge for cause.        So the

    6     Friday, we can be dark on Friday and that would accommodate

    7     what I believe might be a small investigation related to the

    8     government's statements and that probably would solve the

    9     issue.

   10                 THE COURT:    Okay.   Let me tell you this.     Whether

   11     or not you make the challenge for cause, I am not going to

   12     excuse her for cause and because she can be here most of the

   13     days.    I do not want to engage in negotiation as to when to

   14     be in trial.    Long and short of it is, if you are making a

   15     challenge for cause, I deny it.        If you're not making a

   16     challenge for cause that's fine, too.        But either way, I've

   17     got to ask are you going to exercise a peremptory as to her?

   18                 MR. JOHNSON:    I'm not.

   19                 MS. LANSDEN:    He's done.

   20                 THE COURT:    Do you have a peremptory for her?

   21                 MS. CHEN:    We don't.

   22                 MR. JOHNSON:    Sorry for the confusion.

   23                              (Side bar concluded.)

   24                 THE COURT:    Okay.   Ladies and gentlemen, you are

   25     going to be the alternates.       I cannot tell you what I'm going



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 125 of 130 Page ID #:7180

                                                                              125


    1     to do about Friday right now.      I think it's more likely than

    2     not that we will be dark on Friday, but we will be in trial

    3     next week.

    4                  MS. PITCHFORD:   So I have a Board of Directors

    5     meeting on Wednesday and then that Friday, I'm graduating

    6     from leadership Southern California.

    7                  THE COURT:   Well, you should have told us earlier

    8     because we've got a problem here then.

    9                  MS. PITCHFORD:   I'm sorry.    I don't have the

   10     calendar in front of me.      Sorry.

   11                  THE COURT:   Counsel, do we need to discuss this

   12     further?

   13                       (Proceedings held at side bar:)

   14                  MS. LANSDEN:   I think although there's a lot of

   15     witnesses, the law enforcement witnesses are going to be

   16     really quick.    We'll get through them in the first couple of

   17     days and then there will be one more day of the government's

   18     case.   Ten law enforcement agents will talk about this and

   19     that and they're off the stand.        I don't think we'll be going

   20     to next Friday.

   21                  THE COURT:   She's got a Wednesday problem.

   22                  MS. LANSDEN:   The company is herself with one other

   23     person.

   24                  THE COURT:   She has a board meeting.

   25                  MS. LANSDEN:   Maybe she phones in.     I understand



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 126 of 130 Page ID #:7181

                                                                               126


    1     the graduation on Friday.       I'm not sure that supports a

    2     challenge for cause having a meeting.

    3                  MR. JOHNSON:    It sounds like she just doesn't want

    4     to be on the jury.       She's trying to get out next Friday.        I

    5     think that is an issue for cause.

    6                               (Side bar concluded.)

    7                  THE COURT:    Look, I've conferred with counsel.        I

    8     think, Ms. Pitchford, I understand that you may have

    9     conflicts.    You're gonna have to probably deal with them.

   10     We'll do the very best we can to accommodate them, but this

   11     is the problem.    We are literally out of people and I think

   12     we need to empanel a jury.       Um, if you feel, you know, that

   13     you can't serve, then we'll have to take that up separately.

   14     Maybe we have to go with another alternate.

   15                  Counsel, should we have a third alternate?       How

   16     about that?    So why don't we have another alternate.        That

   17     means bringing up Mr. Tripodes.

   18                  THE COURT:    Let me talk to the government.

   19                       (Proceedings held at side bar.)

   20                  MS. CHEN:    We had previously I believe set forth

   21     our belief he should be struck for cause based on his very

   22     passionate statement about the war on drugs.         We just don't

   23     believe he can be fair and impartial.

   24                  THE COURT:    I, of course, asked him about money

   25     laundering versus drugs and it seemed to me his answer was



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 127 of 130 Page ID #:7182

                                                                             127


    1     perfectly fine that he could -- that the views he held about

    2     drugs would not interfere with his ability to find the

    3     defendant guilty for money laundering.

    4                 MR. JOHNSON:    I actually am joining the government

    5     in the cause objection because of his unavailability.          I

    6     think it's just a different issue related to him as the sole

    7     provider.

    8                 THE COURT:    He may have to show a house, but we

    9     don't know that.

   10                 MR. JOHNSON:    I just wanted to put it on record.

   11                 MS. CHEN:    I understand you rehabilitated him.

   12     This is mainly a DEA investigation.       We have DEA agents

   13     testifying and we do believe he should be struck for cause.

   14                 THE COURT:    We'll let him go.    Ms. Fraijo or

   15     Ms. Yousuf.    Is that okay?    I would let him go for cause, but

   16     then we've got the other two.

   17                 MS. CHEN:    The government would use the

   18     government's peremptory to strike Ms. Fraijo based on the

   19     statements she made.

   20                 THE COURT:    So are we excusing Tripodes and moving

   21     Yousuf to the position?

   22                 MS. CHEN:    I believe so.

   23                              (Side bar concluded.)

   24                 THE COURT:    Here is where we are.     We are going to

   25     excuse Mr. Tripodes based on cause.       We are going to excuse



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 128 of 130 Page ID #:7183

                                                                             128


    1     Ms. Fraijo on cause.      Ms. Yousuf is going to be the third

    2     alternate.    And I understand the inconvenience, Ms. Pitchford

    3     and if you find you can't make the appropriate arrangements,

    4     then you will let us know.      We have another alternate to back

    5     you up.   But I think we just have to move forward because

    6     there are people waiting all over this courthouse who can't

    7     go home if we're still looking for the last alternate.

    8                  I think this is the best solution.      And as I say, I

    9     hope because you were really the earlier choice, I hope you

   10     will be able to rearrange your schedule, but if you can't,

   11     you'll tell us that, and then we'll deal with it.

   12                  Okay.   We're going to swear you in, and then let

   13     everyone go home and I will pre-instruct everyone tomorrow.

   14                                 (Jury sworn.)

   15                  THE COURT:   9:30 tomorrow.    We'll see you in the

   16     morning at 9:30.

   17                               (Jury not present.)

   18                  MR. JOHNSON:   I had a request.    Would the Court

   19     approve a daily transcript of just the witnesses we have on

   20     CJA?

   21                  THE COURT REPORTER:    Counsel has not approached me

   22     about this before.

   23                  THE COURT:   Why don't you confer with Ms. Elias.

   24     We will do our best to accommodate you, but I'm not sure we

   25     can produce dailies on this short notice.        Okay.   Thank you,



                               UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 129 of 130 Page ID #:7184

                                                                             129


    1     everybody.    Have a good night.

    2                  (Proceedings were concluded at 5:35 p.m.)

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1107 Filed 03/05/19 Page 130 of 130 Page ID #:7185

                                                                             130


    1

    2                           CERTIFICATE OF REPORTER

    3

    4     COUNTY OF LOS ANGELES         )

    5                                   )   SS.

    6     STATE OF CALIFORNIA           )

    7

    8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

    9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

   10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

   11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

   12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

   13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

   14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

   15     OF MY STENOGRAPHIC NOTES.

   16

   17

   18     DATE:   MARCH 5, 2019____________

   19

   20         /s/   LAURA MILLER ELIAS

   21     LAURA MILLER ELIAS, CSR 10019

   22     FEDERAL OFFICIAL COURT REPORTER

   23

   24

   25



                             UNITED STATES DISTRICT COURT
